tcmemo_2012_72 united_states tax_court james e butler jr and susan c butler petitioners v commissioner of internal revenue respondent docket no filed date david d aughtry william e buchanan kristen s lowther and alan f rothschild jr for petitioners john t arthur jeffrey s luechtefeld and christopher pavilonis for respondent memorandum opinion wells judge respondent determined income_tax deficiencies of dollar_figure and dollar_figure and penalties pursuant to sec_6662 a of dollar_figure and dollar_figure with respect to petitioners’ and tax years years in issue respectively the issues we must decide are whether the conservation easements petitioners donated to chattahoochee valley land trust cvlt with respect to two properties near columbus georgia constitute qualified conservation contributions pursuant to sec_170 the proper values of those conservation contributions whether the conservation easements petitioners donated to chattowah open land trust colt with respect to property in early and calhoun counties georgia constitute qualified conservation contributions pursuant to sec_170 the proper value of those conservation contributions and whether petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 code as amended and rule references are to the tax_court rules_of_practice and procedure for convenience we proceed first with general background findings_of_fact and then combine our remaining findings_of_fact with respect to each separate issue with our opinion regarding each of those issues general background some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this opinion by reference and are found accordingly at the time they filed their petition petitioners resided in georgia petitioner james e butler has long been interested in conservation during the late 1980s mr butler offered his services pro bono as lead counsel in litigation that successfully prevented the construction of a hazardous waste incinerator in taylor county georgia during the late 1990s mr butler served on the georgia board_of natural_resources during the early 2000s mr butler and several other individuals founded cvlt and mr butler served on its board the purpose of forming cvlt was to encourage landowners to donate conservation easements to the organization in part to encourage other landowners to contribute easements on their properties during mr butler contributed a conservation_easement to cvlt on dollar_figure acres of his property in muscogee county outside of columbus georgia at the same time petitioner susan c butler contributed a conservation_easement to cvlt on acres of her property across hubbard road from mr butler’s property in muscogee county we refer to the foregoing properties as the muscogee county properties before petitioners contributed those conservation easements mr butler resigned from the board_of cvlt during the years in issue petitioners owned all of the interests in kolomoki plantation l l c l l c a georgia limited_liability_company with its principal_place_of_business in georgia during the l l c contributed a conservation_easement on big_number acres of property in calhoun and early counties georgia we shall refer to the property the l l c owned in calhoun and early counties as kolomoki plantation or kolomoki the l l c contributed the easement on kolomoki plantation to colt colt has since changed its name to the georgia land trust but it still operates as colt for purposes of monitoring easements that were donated before the organization changed its name during the l l c contributed a conservation_easement to colt on an additional big_number acres of kolomoki plantation the l l c passed through to petitioners the charitable_contribution deductions with respect to its donations during and and petitioners claimed those deductions on their joint_return for each year 2the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra pub_l_no sec_401 stat at continued throughout the process of donating the conservation easements mr butler relied upon alan rothschild jr an attorney with the columbus georgia law firm hatcher stubbs and charles d johnson c p a mr butler has relied upon and worked with mr rothschild for many years mr johnson has served as mr butler’s accountant for more than two decades mr butler engaged conservation advisors l l c conservation advisors a real_estate firm specializing in conservation conveyances to advise him regarding the process of donating the conservation easements conservation advisors helped petitioners plan and execute the steps needed to donate the easements including the engagement of environmental consultants and appraisers mr rothschild reviewed and revised the deeds of conservation_easement conservation deeds and related documents on behalf of petitioners and the l l c petitioners timely filed their individual income_tax returns for the years in issue they attached to their income_tax returns appraisal reports with respect to the conservation easements the l l c timely filed forms u s return of continued do not apply to the l l c because it qualifies as a small_partnership under sec_6231 and did not elect pursuant to sec_6231 to have tefra apply see wadsworth v commissioner tcmemo_2007_46 partnership income for the years in issue it attached to those returns appraisal reports for the conservation easements on the kolomoki property the appraisal reports submitted with the returns filed by petitioners and the l l c determined that the proper values of the conservation easements with respect to each of the properties were as follows muscogee county properties kolomoki plantation james butler susan butler before after enhancement easement value dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number 1the dollar_figure enhancement is already reflected in the after value of dollar_figure 2the appraiser rounded this number in his report mr johnson handled the preparation and filing of petitioners’ and income_tax returns relying primarily upon mr johnson and mr rothschild mr butler read the first several pages of his tax_return and skimmed the rest of it but did not review it in detail he read at least one of the appraisal reports for the kolomoki plantation conservation easements but he does not remember reading any of the other reports after conducting an examination of petitioners’ and income_tax returns respondent determined that petitioners failed to establish that their contributions of conservation easements to cvlt and colt were qualified conservation contributions pursuant to sec_170 in the alternative respondent determined that the appraisal reports submitted by petitioners failed to establish the proper value of the conservation easements respondent timely issued a notice_of_deficiency to petitioners petitioners timely filed a petition with this court allocation of the burden_of_proof as a preliminary matter we consider petitioners’ contention that the burden_of_proof has shifted to respondent pursuant to sec_7491 generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 sec_7491 provides an exception that places the burden_of_proof on the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer introduces credible_evidence with respect to that issue and the taxpayer satisfies certain other conditions including substantiation of any item and cooperation with the commissioner’s requests for witnesses documents other information and meetings sec_3however respondent did not argue at trial or in his briefs that petitioners failed to submit qualified appraisals with their returns see sec_1_170a-13 income_tax regs a see also rule a the taxpayer bears the burden of proving that the taxpayer has met the requirements of sec_7491 135_tc_471 aff’d ___ f 3d ___ 7th cir date at trial respondent conceded that petitioners fully cooperated during respondent’s examination of their returns accordingly the requirements of sec_7491 have been met however respondent contends that petitioners have not introduced credible_evidence with respect to any of the factual issues in the case respondent contends that all the evidence petitioners submitted either fails to address the issues or lacks credibility we must decide whether petitioners introduced credible_evidence with respect to each of the factual issues for purposes of sec_7491 credible_evidence means ‘evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness ’ 394_f3d_1030 8th cir quoting 315_f3d_1017 8th cir rev’g t c memo aff’g tcmemo_2003_212 see also 279_fedappx_834 11th cir aff’g tcmemo_2006_271 116_tc_438 as we explain below we conclude that petitioners produced credible_evidence as required by sec_7491 with respect to the factual issues regarding whether their conservation easements satisfied the requirements of sec_170 with respect to those issues therefore the burden_of_proof shifts to respondent pursuant to sec_7491 because both sides presented extensive evidence regarding the factual issues relating to the valuation of the conservation easements and we decide those issues on the basis of a preponderance_of_the_evidence the allocation of the burden_of_proof on those issues is immaterial see 131_tc_185 issue whether petitioners’ contribution of a conservation_easement on the muscogee county properties was a qualified_conservation_contribution under sec_170 background through numerous purchases over the course of about years mr butler assembled a contiguous parcel of land totaling approximately acres the property is situated south of smith road east of whitesville road and north of hubbard road in muscogee county georgia north of the city of columbus the property is about a half-mile west of interstate and just south of the harri sec_4accordingly we need not address petitioners’ alternative argument that the burden_of_proof should shift to respondent because respondent’s notice_of_deficiency was excessive and erroneous county line looking east from whitesville road the property’s irregular shape vaguely resembles a fox with its mouth open two small portions of the property abut smith road to the north the mouth three small portions abut whitesville road to the east the legs and a larger portion abuts hubbard road to the south the bushy tail pritchett road a dead-end road bisects the property petitioners constructed an estate-style residence on approximately acres on the north side of pritchett road butler estate that portion of the property constituting the butler estate is not subject_to the easement the parties refer to the tract of land assembled by mr butler as the james butler property we will also use that appellation but we do not include the butler estate when we refer to the james butler property the remainder of the james butler property is undeveloped with the exception of two existing residences the property includes both pastureland and forested areas the topography is rolling with steeper slopes in the portion of the tract north of the butler estate the steepest hills are in the northwest corner and along the northeast boundary of the tract the southern portion just north of hubbard road is gently rolling that portion is unusually flat for northwestern muscogee county the southern portion is also less rocky than the northern portion during the james butler property had access to sewer and water only along the southeastern corner of the property on hubbard road in addition to the james butler property petitioners’ muscogee county properties also include a 7-acre roughly rectangular tract just south of hubbard road ms butler purchased that property during the 1980s the parties refer to that tract as the susan butler property the susan butler property is moderately sloped toward the south and west where it borders two creeks during it had access to water and sewer along hubbard road the susan butler property is undeveloped columbus is one of the largest cities in georgia at the time of the census the population of muscogee county was big_number during the early 2000s the population in and around columbus was growing and the primary direction of development growth was to the north of columbus in the area between pierce chapel road about five miles east of interstate to the east and the chattahoochee river to the west the northeastern part of muscogee county was also growing but property there was not as desirable because access to downtown columbus was not as easy similarly harris county to the north was growing but not as rapidly because of its distance from downtown columbus and because it had fewer amenities and services although the neighborhood of the james butler property remained rural and was only developed during it was becoming attractive to developers as a result of the pattern of growth in muscogee county during mr butler received three unsolicited offers from developers who wanted to purchase a small portion of that property on date william white of sedgefield properties l l c offered to purchase acres along hubbard road for dollar_figure per acre the 75-acre portion of the property mr white wanted to purchase was the southernmost portion of the james butler property a portion shaped roughly like a square fronting hubbard road that portion was south of pritchett road separated from pritchett road by another 40-acre tract owned by mr butler that mr white did not offer to purchase after mr butler declined that offer mr white offered to purchase a acre subset of that 75-acre tract for dollar_figure per acre mr butler again declined to sell on date another developer kenneth brown of leary brown inc offered to purchase the same 42-acre tract the southernmost portion of the james butler property for dollar_figure per acre mr butler also refused that offer mr butler was not interested in selling his land to developers because he wanted to preserve it on date petitioners conveyed conservation easements to cvlt on the muscogee county properties the conservation easements cover the entirety of the susan butler property and dollar_figure acres of the 418-acre tract ie the james butler property but not the butler estate although the conservation deeds significantly restrict petitioners’ use of the muscogee county properties they permit limited agricultural and recreational use and reserve a total of lots for development both of the conservation deeds begin with nearly identical recitals proclaiming general conservation purposes the conservation deeds then provide certain rights and duties to the grantor and grantee a list of permitted uses and practices labeled exhibit ‘b’ is attached to the conservation deeds and provides the following uses and practices though not an exhaustive recital of permitted uses and practices are hereby deemed to be consistent with the purpose and are expressly permitted agricultural activities to conduct small scale farming ranching or other agricultural activities including raising managing and breeding livestock and planting raising and harvesting agricultural crops however there shall be no large scale agricultural activities permitted on the property such as feedlots pig farms commercial poultry farms or similar uses which have the potential to negatively impact the conservation values water resources to maintain enhance and develop water resources on the property in accordance with applicable state and federal regulations for permitted agricultural uses fish and wildlife uses domestic needs and private recreation permitted uses include but are not limited to the following the right to restore enhance and develop water resources including ponds to locate construct repair and maintain irrigation systems to develop animal watering facilities and to construct repair and maintain dams spillways docks gazebos and related recreational structure appurtenant thereto maintenance and structures to maintain repair remodel and make limited additions to any existing or subsequently constructed structures and improvements expressly permitted by this easement grantor reserves and retains the right to construct maintain and repair a single_family_residence garage and barn or single multipurpose outbuilding on each of the eleven two-acre building sites shown in the baseline documentation the building sites reconfiguration of the building sites but not expansion may be permitted if grantor requests in writing and grantee approves such reconfiguration grantor further reserves and retains the right to construct maintain and repair structures ancillary to the uses permitted in paragraph sec_1 and above agricultural and recreational uses such as a cattle barn horse barn and sheds so long as such structures do not materially impair the conservation values the conservation deed with respect to the susan butler property reserves only two-acre building site not the reserved on the james butler property in addition to the permitted uses described above both conservation deeds permit commercial timber harvesting provided that cvlt approves the timber management plan submitted by the grantor they also permit the removal of trees for agricultural or aesthetic purposes and the planting of nonnative species without any approval from the grantee additionally the conservation deeds expressly permit a wide variety of recreational activities such as noncommercial hunting fishing horseback riding boating and hiking the construction of fences provided that they do not result in demonstrable degradation to the conservation values the construction of roads and trails to access permitted building sites and to accommodate timber management and the use of agrichemicals using methods and dosages which achieve the desired result while minimizing the impact upon non- noxious foliage and vegetation the grantor is permitted to sell any or all of the permitted building sites and any other portion of the property subject_to the easement the conservation deeds require that the grantor notify cvlt before undertaking some of the permitted actions but no notice is required with respect to others provide that any costs of enforcing the conservation deeds will be paid_by the grantor and provide that the grantor waives any defense of laches estoppel or prescription the conservation deeds also provide that cvlt has the right upon prior notice to the grantor to enter the property to monitor compliance with the terms of the conservation deeds cvlt is empowered to require the restoration by the grantor of any portion of the property damaged by a violation of the conservation deeds since the donation of the conservation easements during cvlt has been monitoring the muscogee county properties annually to ensure that the conservation values are not being damaged by any uses of the properties inconsistent with the conservation deeds the conservation deeds contain a list of prohibited uses in exhibit ‘c’ that list includes uses such as mineral exploitation commercial or industrial facilities other than those necessary in the operation or uses of the property expressly permitted by this easement dumping billboards commercial towers and mobile homes or recreational vehicles except for temporary parking the conservation deeds do not permit the general_public to access the properties the conservation deeds state that if any of their provisions are found ambiguous an interpretation consistent with the purpose and said code sections that would render the provision valid shall be favored over any interpretation that would render it invalid the baseline documents to which the conservation deeds refer consist of reports prepared by environmental consultants stacy mote and erin bouthillier collectively environmental consultants we shall refer to those documents as the environmental reports the environmental reports state that the environmental consultants were engaged for the purpose of conducting a baseline environmental inventory so that an assessment of each property’s natural importance can be made and future management and monitoring practices can be evaluated consistent with that purpose the environmental reports describe the natural features of the muscogee county properties at the time of the easement contributions regarding the conservation value of the james butler property the environmental report with respect to that property states overall the property provides a significant wildlife resource for the region and enhances the natural aesthetics of the area with access to a major waterway corridor and a variety of ecological communities this site offers forage nesting habitat and shelter all of these functions and values are also beneficial to the public in the form of cleaner air and water plentiful game for hunting and natural beauty in the area the environmental report with respect to the susan butler property uses identical language to describe its ecological value the environmental reports provide a list of wildlife species that ms mote and ms bouthillier observed on the properties and a list of wildlife species that have been observed by others in the general area of the properties that normally live in habitats similar to the habitat provided by the properties the reports state that the properties in their then-current state provide habitat similar to the habitat preferred by several wildlife species listed as threatened or endangered however the environmental consultants did not actually observe any endangered species on the muscogee county properties and the only threatened species they observed was the plumleaf azalea which the state of georgia considers threatened with respect to the james butler property the environmental report notes that timber and agricultural activities have altered some of the native plant communities and that a small herd of horses kept on the property may have a limited impact on heiferhorn creek however by keeping the herd small and limiting the access to a small portion of the creek water quality impacts should be minimal that report also notes that the larger tract has been used for grazing livestock and harvesting in the recent past and that although those practices have impacted the natural communities on-site they have also provided a diversification in habitat that may have not occurred previously the environmental reports provide the following conclusions and recommendations using identical language in both reports the preservation of the butler tract will be valuable in protecting the unique natural_resources in this rapidly developing area heiferhorn creek and its drainage ways are important water features that serve to attract wildlife filter pollutants and recharge groundwater these waterways also have a high likelihood of supporting federally and state protected mussel and fish species the many habitats on-site host a wide variety of plant and animal species with limited development of the property the wildlife components of this site will continue to flourish in order to minimize future impacts we recommend that all timber practices comply with forestry best management practices keeping stream management zones and using suitable erosion control techniques except for those brief conclusions the environmental reports do not address how the conservation value of the properties would be affected by the permitted uses described in the conservation deeds petitioners later submitted supplemental environmental reports also authored by ms bouthillier and ms mote during supplemental environmental reports the supplemental environmental reports include a new section in which the environmental consultants more specifically address how the conservation deeds protect conservation purposes as provided in the code and the regulations the supplemental environmental reports specifically identify certain high quality terrestrial and aquatic communities found on the properties during the surveys high quality terrestrial communities were identified on the butler tract in the northern portion of the site and along the ridge slopes paralleling the drainageways these communities were oak-hickory-pine forests and granite outcrops further described in the baseline report as mixed upland forest and rock outcrops the rocky character of these significant habitats made it difficult to farm or timber over the years thus allowing a more mature canopy of hardwoods to persist the rocky substrate also provides habitat for several of the species listed above oak-hickory-pine forest was observed in the northern portion of the easement and along tributaries throughout the site numerous wildlife species including migratory songbirds were observed utilizing this valuable habitat for feeding and nesting the slopes within this habitat transition between gently sloping to steep hillsides scattered with rock outcrops oak-hickory-pine forests within the piedmont ecoregion have been primarily impacted by urban sprawl within the last twenty years rock outcrops were found within the steep slopes of the upland hardwood forest located north of the main lake and along heiferhorn creek vernal pools within shallow depressions of these outcrops provide habitat to fragile ecosystems within georgia decline of many species that rely on this type of habitat is occurring throughout georgia due to lack of habitat protection these outcrops provide potential habitat for granite stonecrop and pool sprite the surveys also identified high quality aquatic communities in heiferhorn creek its tributaries and associated floodplain hardwood heiferhorn creek is located within the mile radius of a water supply source and has been afforded additional protection in this portion of the county this large waterway flows south to southwest along the eastern boundaries of the butler tract eventually discharging into the chattahoochee river basin heiferhorn creek and its tributaries are meandering systems with series of run riffle pool habitats several areas of rocky shoals provide foraging areas and habitat for protected species native plumleaf azalea populations rhododendron prunifolium a threatened state species were observed along stream courses throughout the property the environmental consultants found only one rare endangered or threatened species on the muscogee county properties the plumleaf azalea a plant that grows in the moist soils of ravines in hardwood forests however the environmental consultants reported that the following rare endangered or threatened species may be found in habitats similar to those found on the muscogee county properties granite stonecrop a plant found in partially shaded granite outcrops relict trillium a plant found in ravines in hardwood forests shoals spiderlilly a plant found in rocky shoals of major streams alabama milkvine a plant found on slopes and bluffs in dense hardwood forests bachman’s sparrow a bird found in open pine woods and old pastures with dense ground cover and alligator snapping turtle a reptile found in rivers lakes swamps and large ponds the supplemental environmental reports do not mention any of petitioners’ retained rights besides the following brief discussion of the reserved building sites even with the retained rights of 2-acre home sites the james butler property would maintain the scale of rural residential open space historically present in the region the supplemental environmental report for the susan butler property included a similar conclusion about the effect of the single two-acre home site reserved on that property discussion a legal standard taxpayers may deduct the value of any charitable_contributions made during the tax_year pursuant to sec_170 generally taxpayers are not entitled to deduct gifts of property that consist of less than the taxpayers’ entire_interest in that property sec_170 however taxpayers are permitted to deduct the value of a contribution of a partial interest in property that constitutes a qualified_conservation_contribution as defined in sec_170 sec_170 for a contribution to constitute a qualified_conservation_contribution the taxpayer must show that the contribution is of a qualified_real_property_interest to a qualified_organization exclusively for conservation purposes sec_170 the parties agree that the contributions petitioners made were of qualified_real_property interests and that those contributions were made to qualified organizations accordingly the only issue remaining for us to decide is whether those contributions were exclusively for conservation purposes to be considered to have been made exclusively for conservation purposes a contribution must satisfy the requirements of sec_170 and sec_170 defines conservation_purpose as i the preservation of land areas for outdoor recreation by or the education of the general_public ii the protection of a relatively natural habitat of fish wildlife or plants or similar ecosystem iii the preservation of open space including farmland and forest land where such preservation is-- i for the scenic enjoyment of the general_public or ii pursuant to a clearly delineated federal state or local governmental conservation policy and will yield a significant public benefit or iv the preservation of an historically important land area or a certified_historic_structure in order for a contribution to be deductible it must satisfy one of the contribution purposes under sec_170 sec_170 provides that no contribution will be treated as exclusively for a conservation_purpose unless that purpose is preserved in perpetuity sec_1_170a-14 income_tax regs disallows any deduction where the conservation_easement would preserve one of the conservation purposes but would permit destruction of other significant conservation interests for example the preservation of farmland pursuant to a state program for flood prevention and control would not qualify under paragraph d of this section if under the terms of the contribution a significant naturally occurring ecosystem could be injured or destroyed by the use of pesticides in the operation of the farm however this requirement is not intended to prohibit uses of the property such as selective timber harvesting or selective farming if under the circumstances those uses do not impair significant conservation interests id the parties agree that petitioners’ contributions do not satisfy the requirement of sec_170 or iv petitioners contend that they satisfy the requirements of the second and third conservation purposes listed in sec_170 respondent disagrees and contends that the rights petitioners retained under the conservation deeds are inconsistent with the conservation purposes listed in sec_170 and iii respondent focuses on the extent to which development of the tracts is explicitly permitted by the conservation deeds petitioners contend that although the conservation deeds reserve some rights for petitioners they include language that ensures the conservation purposes will be protected because as we explain below we conclude that petitioners’ contributions satisfy the sec_170 conservation_purpose of protecting a relatively natural habitat conservation_purpose we need not address whether the contributions protect open space pursuant to clause iii to qualify for the conservation_purpose of protecting a relatively natural habitat under sec_170 the regulations require that the donation protect a significant relatively natural habitat in which a fish wildlife or plant community or similar ecosystem normally lives will meet the conservation purposes test of this section the fact that the habitat or environment has been altered to some extent by human activity will not result in a deduction being denied under this section if the fish wildlife or plants continue to exist there in a relatively natural state sec_1_170a-14 income_tax regs the regulations offer the following guidance with respect to what constitutes a significant habitat or ecosystem significant habitats and ecosystems include but are not limited to habitats for rare endangered or threatened species of animal fish or plants natural areas that represent high quality examples of a terrestrial community or aquatic community such as islands that are undeveloped or not intensely developed where the coastal ecosystem is relatively intact and natural areas which are included in or which contribute to the ecological viability of a local state or national park nature preserve wildlife refuge wilderness area or other similar conservation area sec_1_170a-14 income_tax regs a habitat is an ‘area or environment where an organism or ecological community normally lives or occurs’ or the ‘place where a person or thing is most likely to be found ’ 124_tc_258 quoting the american heritage dictionary of the english language 4th ed aff’d 471_f3d_698 6th cir pursuant to the regulations cited above a conservation_easement will satisfy the conservation_purpose of protecting a relatively natural habitat under sec_170 if it protects an area that is an environment where a rare endangered or threatened species is normally found that is a high quality example of an ecosystem or that contributes to the ecological viability of a park or other conservation area sec_1_170a-14 income_tax regs any interest retained by the donor must be subject_to legally enforceable restrictions that will prevent uses of the retained_interest inconsistent with the conservation purposes of the donation sec_1_170a-14 income_tax regs when the donor reserves rights that if exercised would have the potential to impair conservation interests the donor must provide the donee with documentation sufficient to establish the condition of the property at the time of the gift sec_1_170a-14 income_tax regs the donee must also be given the right to periodically inspect the property and to enforce the conservation restrictions including the right to require the restoration of the property to its condition at the time of the donation id in deciding whether the conservation deeds preserve the conservation_purpose in perpetuity we must first decide the extent to which the conservation deeds permit the properties to be altered from their current state the second issue we must decide is if the properties were developed to the extent permitted by the conservation deeds would the conservation_purpose still be preserved b what rights are reserved under the conservation deeds as detailed above the conservation deeds reserve numerous rights for petitioners subject_to the overarching language of the conservation deeds preserving the conservation purposes under the terms of the conservation deeds petitioners or future owners may partition the james butler property into smaller tracts averaging acres each of which would include a 2-acre building site on which a home and a garage could be constructed petitioners similarly retain the right to build on one two-acre building site on the susan butler property the deeds permit the construction of roads or driveways to access the buildings petitioners or future landowners may operate small-scale farms both keeping livestock and raising crops on those farms they may use agrichemicals to eliminate noxious weeds subject only to the exhortation that they minimiz e the impact upon non-noxious foliage and vegetation they may construct dams to create ponds for recreation or irrigation and they may construct docks gazebos and related recreational structures they may clear timber for agricultural uses clear brush and remove trees for aesthetic purposes and plant nonnative species of trees or other plants in addition to those rights the conservation deeds also permit a wide variety of other uses provided that those uses do not result in demonstrable degradation to the conservation values such conditionally permitted uses include the construction of fences the construction of other roads besides those that access the building sites the construction of an unlimited number of barns and sheds for agricultural or recreational use on any portion of the property not just the two-acre building sites and commercial timber harvesting pursuant to an approved timber management plan cvlt has the right to determine whether such uses would result in degradation to the conservation values although the conservation deeds reserve the above rights for petitioners they also permit cvlt to periodically enter and inspect the property to ensure compliance with the terms of the conservation deeds in the event that cvlt determines that the conservation values have been damaged it is entitled to require that the owner restore the property the condition of the muscogee county properties at the time of the contributions are documented in the environmental reports as contemplated by sec_1_170a-14 income_tax regs the parties disagree about whether the conservation deeds restrict the location of the building sites petitioners contend that the conservation deeds incorporate by reference the baseline documents which they contend include the environmental reports and a map stipulating the placement of the building sites in locations that are consistent with the preservation of the conservation purposes petitioners contend that the map was developed in consultation with ms mote and ms bouthillier so as not to disturb the conservation purposes respondent contends that the baseline documents cannot legally be incorporated by reference and are not effective unless separately recorded we agree with petitioners respondent cites herman v commissioner tcmemo_2009_205 in which we held that unrecorded documents were not binding however the conclusion in herman was based upon new york state law the relevant state law in the instant case is that of georgia and the georgia supreme court has held where a deed or grant refers to a plat as furnishing the description of the land conveyed the plat itself and the words and marks on it are as much a part of the grant or deed and control so far as limits are concerned as if such descriptive features were written out on the face of the deed or grant itself state v ga ry power co s e ga see also spencer v poole s e 2d ga in that case the georgia supreme court did not make a distinction between recorded and unrecorded plats at least one georgia court_of_appeals has specifically held that an unrecorded plat will be treated as incorporated by reference in a deed see chi title ins co v investguard ltd s e 2d ga ct app accordingly as a matter of law reference in the recorded conservation deed to the map showing the location of the lots effectively made that map part of the recorded deed additionally by georgia statute subsequent purchasers are deemed to have knowledge of any commitment if notice is sufficient to excite attention and put a party on inquiry shall be notice of everything to which it is afterwards found that such inquiry might have led ga stat ann sec lexisnexis see also dejoo v suntrust mortgage inc s e 2d ga lesser v 5black’s law dictionary 8th ed defines a plat as a map describing a piece of land and its features such as boundaries lots roads and easements doughtie s e 2d ga ct app purchasers who have notice of a commitment are subject_to that commitment ga stat ann sec lexisnexis consequently we conclude that the restrictions on the location of the lots in the conservation deeds and the map referenced therein are binding under georgia state law c do the conservation deeds preserve the conservation purposes in perpetuity despite the voluminous record in this case which includes multiple expert reports and trial testimony from both of the environmental consultants there is a paucity of evidence addressing the central issue of whether the reserved rights are consistent with the conservation_purpose petitioners directed their evidence almost exclusively at the issue of whether the properties presently fulfill the conservation_purpose petitioners established that the properties as they existed at the time of the contributions provided a significant relatively natural habitat of fish wildlife or plants or similar ecosystem within the meaning of sec_170 testimony from the environmental consultants at trial and in their reports established that the properties contained high-quality examples of several different ecosystems as well as habitat where rare endangered orthreatened species normally live for instance the supplemental environmental reports describe high-quality examples of granite outcrops oak-hickory-pine forest and rocky shoals ecosystems although the environmental consultants identified only one threatened species living on the muscogee county properties we are persuaded that the properties include habitats where some rare endangered or threatened species normally live however we must decide whether the conservation deeds actually preserve the conservation_purpose in perpetuity as required by the code and the regulations sometimes when landowners preserve their properties using conservation easements those conservation easements permit no development at all guaranteeing that the land will continue to exist in its then-current state in such cases evidence documenting a contemporaneous conservation_purpose served by the land may be sufficient to show that the conservation easements serve the conservation_purpose however in the instant case petitioners have reserved rights enabling them to develop portions of their properties and conduct other activities that would noticeably alter the properties’ current conditions accordingly we must decide whether if the properties were developed to the extent permitted by the rights reserved under the conservation deeds they would still serve the conservation_purpose the environmental reports prepared by ms mote and ms bouthillier state that their purpose was to describe the property as it existed before the donation of the conservation easements and the reports do not mention the conservation deeds or give any indication that the environmental consultants reviewed the deeds before preparing their reports at trial the only testimony petitioners offered regarding whether the retained rights were consistent with the conservation_purpose was a few exchanges between their counsel and the environmental consultants concerning the two-acre building sites regarding those sites on the james butler property ms bouthillier testified as follows q and from a conservation perspective what do you perceive insofar as the significance of the reserved rights as to say homes for mr butler’s children and grandchildren a you know i think the setting of the property really hits home when you drive out to that site and if you look there is such a variety of topography out there -- there’s rolling hills there’s flat bottoms there’s water and so there’s this atmosphere of rural nature even though you’re ten minutes from town and it naturally sets itself up for places to enjoy that property and we worked with a land planner and with environmental constraints and looking at the property to come up with some areas that might be suitable for house sites in the future for his descendants other than the above testimony about the building sites ms bouthillier did not specifically testify about petitioners’ retained rights however she stated that acres were being preserved for wildlife and that for acres to be preserved and guided by conservation principles is really priceless regarding the retained rights on the susan butler property ms mote testified as follows q from a conservation_easement -- a right q -- perspective and a wildlife perspective with the acres ten of which are perpetually reserved how does that serve conservation of relatively natural habitat for wildlife a well i believe in the baseline they have a site set up for that two- acre which is actually located on a -- it looks like it could be an old homestead area with a livestock corral like within the center of the property it’s back off of hubbard road i’m not sure if you can -- i don’t even think you can see it from hubbard road and so it’s relatively in the center of the site from what i recall q and so -- all right would your conclusion be the same as your earlier comments about relatively natural habitat for wildlife in light of that two-lot reservation -- that two-acre reservation a uh-huh q i’m sorry a yes yes q and in doing that analysis was it necessary for you to determine what would be in the conservation_easement and what would be excluded -- or retained out of the conservation_easement a it was the -- where we wanted to do -- because you can’t just go in and put you know a large high-rise or several homes on a -- in a wetland so we have to go out first and find out what areas are there what areas are suitable whether it’s soil -- you know sometimes there’s soil that’s not -- that’s proper enough to be able to build upon so we look for where the soils are where the wetlands are where the flood plains are and then we go in to look to see where you could have home sites the foregoing testimony was directed only at the issue of whether the reserved rights to build on the home sites are consistent with the conservation_purpose petitioners offered no testimony that the other reserved rights are consistent with the conservation_purpose in support of their contention that the other reserved rights are consistent with the conservation_purpose petitioners point to cvlt’s enforcement rights under the conservation deeds petitioners contend that if they or some future owners were to use the land in a manner inconsistent with the conservation purposes stated in the conservation deeds cvlt would have the right to enforce the conservation deeds and require the owner to restore the land respondent contends that the reserved rights are inconsistent with the conservation_purpose but respondent offered no expert witness testimony to support his contention instead respondent contends that the conservation deeds fail to address how the reserved rights can be exercised so as not to thwart the conservation_purpose respondent argues that the reserved rights could be exercised in ways that would destroy the habitats and high-quality ecosystems on the property however respondent did not introduce any evidence in support of that argument or any evidence that cvlt would be likely to fail to enforce its rights granted under the conservation deeds or that cvlt would otherwise permit petitioners or their successors to use the land in a manner inconsistent with the conservation_purpose although the record on the issue of whether the conservation deeds preserve the conservation_purpose in perpetuity is sparse we conclude that petitioners have presented credible evidence--in the form of the expert testimony noted above the overarching rights granted to cvlt in the conservation deeds themselves and the annual monitoring conducted by cvlt--that the conservation deeds preserve the conservation_purpose and the burden_of_proof therefore shifts to respondent as noted above respondent offered no contrary expert witness testimony and pointed to no evidence that would suggest that cvlt is likely to abandon its right to enforce the conservation deeds consequently we conclude that respondent has failed to establish that the conservation deeds do not protect significant habitat accordingly we hold that the conservation deeds satisfy the requirements of sec_170 and sec_1_170a-14 income_tax regs issue the proper values of the conservation contributions with respect to the muscogee county properties discussion generally the amount of a charitable_contribution is the fair_market_value of the contributed_property at the time it is contributed sec_1_170a-1 c income_tax regs fair_market_value is the price at which property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having a reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs in deciding the fair_market_value of property we must take into account not only the current use of the property but also its highest_and_best_use see 87_tc_389 sec_1_170a-14 and ii income_tax regs a property’s highest_and_best_use is the highest and most profitable use for which it is adaptable and needed or likely to be needed in the reasonably near future 292_us_246 85_tc_677 if different from the current use a proposed highest_and_best_use requires closeness in time and reasonable probability hilborn v commissioner t c pincite where a substantial record of comparable easement sales exists the fair_market_value of the donated easement is based on the sale prices of those comparable easements sec_1_170a-14 income_tax regs where as in the instant case there is no established market for similar conservation easements and no record exists of sales of such easements the regulations provide another method to determine fair_market_value if no substantial record of market-place sales is available to use as a meaningful or valid comparison as a general_rule but not necessarily in all cases the fair_market_value of a perpetual conservation restriction is equal to the difference between the fair_market_value of the property it encumbers before the granting of the restriction and the fair_market_value of the encumbered property after the granting of the restriction id we have often applied the before and after approach to determine the fair market values of conservation easements see eg 85_tc_677 simmons v commissioner tcmemo_2009_208 aff’d 646_f3d_6 d c cir kiva dunes conservation l l c v commissioner tcmemo_2009_145 griffin v commissioner tcmemo_1989_130 aff’d 911_f2d_1124 5th cir an appraiser may use the comparable sales_method or another accepted method to estimate the before and after values of the property hilborn v commissioner t c pincite an appraiser using the comparable sales_method also known as the market-data approach or sales comparison approach finds sales of properties that meet three criteria the properties themselves are similar to the subject property the sales are arm’s-length transactions and the sales have occurred within a reasonable_time of the valuation_date 72_tc_1 because no two sales and no two properties are ever identical the appraiser then considers aspects of the comparable transactions such as time size or other significant features and makes appropriate adjustments for each to approximate the qualities of the subject property 88_tc_1197 ndollar_figure wolfsen land cattle co v commissioner t c pincite we have found the comparable sales approach to be the most reliable indicator of value when there is sufficient data about sales of properties similar to the subject property see eg estate of spruill v commissioner t c pincite n estate of rabe v commissioner tcmemo_1975_26 aff’d without published opinion 566_f2d_1183 9th cir another valuation method sometimes employed is the income or discounted cashflow approach see trout ranch llc v commissioner tcmemo_2010_283 losch v commissioner tcmemo_1988_230 the income approach to valuing real_property involves discounting to present_value the expected cashflows from the property see eg trout ranch llc v commissioner tcmemo_2010_283 losch v commissioner tcmemo_1988_230 the theory behind the approach is that an investor would be willing to pay no more than the present_value of a property’s anticipated future net_income additionally when using the before and after valuation approach any enhancement in the value of a donor’s other_property resulting from the easement contribution or of property owned by certain related_persons reduces the value of the contribution deduction sec_1_170a-14 income_tax regs petitioners retained three appraisers who wrote reports with respect to the muscogee county properties david roberts gregory eidson and rudolph quillian mr roberts’ reports were completed at the time of the contributions and submitted by petitioners with their tax_return the other reports were retrospective valuations prepared in anticipation of the instant litigation to value the muscogee county properties in their before conditions all of petitioners’ appraisers used the sales comparison approach and the discounted cashflow analysis also variously called the income capitalization approach or the subdivision analysis however in their reply brief petitioners abandoned their reliance on the discounted cashflow valuations for that reason we will not consider petitioners’ discounted cashflow analyses respondent submitted one appraisal report with respect to each of the muscogee county properties those reports were written by zac ryan the appraisal reports do not agree on the precise acreage of the james butler property in their stipulations the parties agreed to use dollar_figure acres as the acreage of the james butler property accordingly in the findings and analysis below we have adjusted the appraisers’ numbers to reflect the parties’ stipulation unless otherwise noted an expert’s opinion is admissible if it assists the trier of fact to understand the evidence or to determine a fact in issue fed r evid we evaluate expert opinions in light of each expert’s qualifications and the evidence in the record see 86_tc_547 where experts offer competing estimates of fair_market_value we decide how to weigh those estimates by inter alia examining the factors they considered in reaching their conclusions see 38_tc_357 we are not bound by an expert’s opinion and may accept or reject an expert opinion in full or in part in the exercise of sound judgment see 304_us_282 parker v commissioner t c pincite we may also reach a decision as to value based on our own examination of the evidence in the record 538_f2d_927 2d cir aff’g tcmemo_1974_285 a the james butler property the appraisal reports a mr roberts’ appraisal report mr roberts is a real_estate appraiser with the firm tennille associates inc based in boone north carolina he holds the sra senior residential appraiser designation with the appraisal institute he has been a real_estate 6the sra designation was formerly the certification given by the society of real_estate appraisers society to residential appraisers 845_fsupp_592 n d ill the highest certification of the society was the srpa senior real_property appraiser id that designation was comparable to the mai member appraisal institute designation given by the american institute of real_estate appraisers airea id the airea also used the designation rm which was comparable to the society’s sra id pincite during the society merged with the airea to form the appraisal institute id pincite the appraisal institute kept the mai designation as its highest certification and kept the sra designation as its certification for residential appraisers id within the real_estate appraisal community mai is viewed as the highest regarded appraisal designation see schwartz v commissioner tcmemo_2008_117 aff’d 348_fedappx_806 3d cir estate of auker v commissioner tcmemo_1998_185 appraiser for years and he has been appraising conservation easements since mr roberts received assistance in preparing his report from pattie j tennille but she did not testify at trial during the north carolina appraisal board suspended mr roberts’ license because of errors he committed in an appraisal report completed during in that report he had erroneously concluded that the highest_and_best_use of the vacant land he was appraising was retail office space or multifamily residential use such use was not permitted under the zoning laws applicable to that property to regain his appraiser’s license mr roberts had to complete five classes including a class on the valuation of vacant land and subdivision valuation before completing those courses mr roberts had no formal training on valuing vacant land or subdivisions regarding the james butler property mr roberts concluded that its highest_and_best_use was as a 222-lot subdivision he relied on a subdivision plan developed by larry french the french plan a columbus-area subdivision planner mr roberts wrote in his report that the lots in that plan ranged from one to four acres he stated that those lots were compatible with the property’s zoning which was a-1 agricultural however on cross-examination mr roberts admitted that the french plan actually shows lot sizes as small as half an acre mr roberts did not independently verify the feasibility of the french plan mr roberts used two approaches to value the property the sales comparison approach and the discounted cashflow approach using the sales comparison approach mr roberts found four comparable sales and adjusted the value of those sales for time location size and usability he then used those comparable sales to estimate that the before value of the james butler property was dollar_figure per acre or dollar_figure when mr roberts wrote his appraisal report he was unaware of the offers that mr white and mr brown had made on the james butler property when he was asked by petitioners’ counsel what effect the knowledge of those offers would have had on his estimate of the value of petitioners’ properties mr roberts testified as follows q had you known about the offers what would have been the impact on your conclusion a well i would have considered the offers i would back them up and try to obviously still use closed sales but i would have reported it in the history of the property if i had known it q all right could it have affected your ultimate conclusion a it would have been a consideration mr roberts also was unaware that a 164-acre tract just south of the susan butler property sold for dollar_figure per acre during date he testified that had he been aware of that pending transaction during when he was completing his appraisal report it would have increased his estimate of the value of petitioners’ properties however he did not indicate by how much his estimate would have increased with respect to the highest_and_best_use of the james butler property after petitioners had granted the conservation_easement mr roberts wrote in his report the following the easement area is vacant land encumbered by a conservation_easement no improvements are allowed and no analysis as improved is required the highest_and_best_use of the subject property considering the conservation_easement granted on a acre portion of the land tract would be for open meadows hiking trails hunting area horseback riding areas or recreation area on this section of the property the homesites excluded from the easement area would allow for single family structures to be built within the boundaries of this section of the property mr roberts separately valued the two-acre homesites and the remainder of the dollar_figure acres ie dollar_figure acres to value the 33-acre portion mr roberts 7mr roberts erroneously used acres as the size of the undeveloped continued used the sales comparison approach he used the sales of five large mostly vacant lots as comparable sales only one of the properties in mr roberts’ comparable sales a 8-acre tract in north carolina was burdened with a conservation_easement to adjust for the fact that the other comparable properties were not encumbered by conservation easements mr roberts made usability adjustments ranging from zero to minu sec_50 his adjustments were based upon his estimate using factors he did not explain of how much the conservation easements would have detracted from the value of those comparable properties after making other adjustments to each comparable sale for time location size and access he averaged the comparable sales and determined that the price of the 33-acre portion of the james butler property was dollar_figure per acre for a total of dollar_figure mr roberts then used a discounted cashflow analysis to value the remaining two-acre lots which he estimated to be worth dollar_figure each after estimating an absorbtion rate and expenses mr roberts discounted the lot sales to arrive at dollar_figure in total mr roberts estimated that the value of the james butler property in the after condition was dollar_figure he also estimated that the continued portion because he neglected to subtract the unencumbered acres of the butler estate as noted above the parties agreed in their stipulations that the correct acreage was dollar_figure acres accordingly the correct acreage after removing the two-acre homesites is dollar_figure acres conservation_easement enhanced the value of the unencumbered butler estate by dollar_figure b mr eidson’s appraisal report mr eidson is a self-employed commercial real_estate appraiser based in auburn alabama mr eidson has a bachelor’s degree and holds the mai member of appraisal institute designation from the appraisal institute he has more than years of experience in the valuation industry but he had never appraised a conservation_easement before his work for petitioners mr eidson concluded that the highest_and_best_use of the property in the before condition was for residential development mr eidson used both the sales comparison approach and the discounted cashflow approach for his sales comparison approach he found four comparable sales made various adjustments and estimated that the james butler property was worth dollar_figure per acre or approximately dollar_figure mr eidson’s appraisal report is silent regarding the highest_and_best_use of the property in its after condition mr eidson used the sales comparison approach to separately value the encumbered dollar_figure acres of the james butler property the remaining two-acre lots and the butler estate to value the encumbered portion mr eidson applied a two-step approach first mr eidson used three sales of recreational land from nearby in muscogee county to estimate the value of the property as recreational land all of those properties were inferior to the james butler property and were not suited for development after making small adjustments for time and topography mr eidson averaged those values and concluded that the value of the encumbered property as recreational land was dollar_figure per acre for his second step to estimate the effect of the conservation_easement on the james butler property mr eidson examined seven sales of properties that were encumbered by conservation easements appraisals of those properties completed by other appraisers show that the conservation easements decreased the sale prices of the encumbered properties by to mr eidson did not report the terms of any of those easements nor did he attempt to explain why some of the easements decreased the value of the properties they encumbered by twice as much as other easements instead he used the average of those percentages to estimate that the conservation_easement would decrease the value of the encumbered portion of the james butler property by however rather than apply the diminution to his before value he applied it to the value he estimated on the basis of sales of inferior recreational land he therefore calculated that the encumbered dollar_figure acres were worth dollar_figure per acre or approximately dollar_figure with respect to the remaining two-acre lots mr eidson searched for comparable sales of two-acre lots surrounded by conservation easements but he was unable to find any such sales instead he estimated that the lots would sell for approximately the same price as lots in nearby subdivisions dollar_figure each although the lots would lack the amenities of the subdivision they would have more privacy and a rural setting he therefore estimated that the value of the james butler property after being encumbered by the conservation_easement was dollar_figure mr eidson concluded that the conservation_easement did not enhance the value of the butler estate c mr quillian’s appraisal report mr quillian is a real_estate appraiser based in lagrange georgia he is employed by general valuation services l l c mr quillian holds a bachelor’s degree and a master’s degree in business administration and he holds the mai designation from the appraisal institute he ha sec_35 years of experience appraising real_estate but he had never valued a conservation_easement before his work in the instant case to learn how to appraise conservation easements he took a course on the subject from the appraisal institute mr quillian found that the highest_and_best_use of the james butler property in the before condition was for residential development as a subdivision in one place in his report mr quillian concluded that the james butler property could be developed to a density of up to two houses per acre however in another place he wrote that the zoning did not permit development denser than one house per acre unlike the other appraisers mr quillian used a hybrid approach to value the property he estimated the value of the southernmost acres of the james butler property using a discounted cashflow analysis and he estimated the value of the remainder using a sales comparison approach mr quillian believed that the southernmost acres were ready for immediate development but that developers would not be as interested in the portion of the property north of pritchett road because its topography was not as well suited to development however he believed that as developable land in the columbus area became scarcer a developer would eventually want to purchase the northern portion in calculating the value of the northern portion mr quillian found seven comparable sales all of the comparable sales were of properties smaller than the james butler property ranging in size from acres up to acres despite the fact that he identified the northern portion as not yet ready for development the comparable sales he used were all purchases by developers who intended to use the properties to construct subdivisions or in one case apartment buildings mr quillian did not make any specific adjustments to his comparable sales he concluded that two of his seven comparable sales were the most similar to the northern portion of the james butler property which he estimated to be worth dollar_figure per acre that value was somewhere in between the values of the properties in those two comparable sales mr quillian did not offer any other explanation for his belief that dollar_figure per acre was an appropriate value with respect to the southernmost acres mr quillian calculated using the discounted cashflow method that the value of the property was dollar_figure or dollar_figure per acre during cross-examination mr quillian admitted that he had made an error in his discounted cashflow calculation when he wrote that lots could be developed without building any new roads on the property indeed only lots could have been developed without the construction of a new road during redirect testimony on the following day mr quillian testified that he had reviewed his calculations overnight and found that although he had written he had actually used only in his calculation however in his new calculations he changed the number of lots that had access to sewer lines from to nevertheless he concluded that development costs would be the same under both plans his new calculations also accelerated the subdivision development schedule so that lots with sewers would to be sold six months earlier than under his original schedule when questioned about his calculations during cross-examination mr quillian’s responses were unclear and he was unwilling or unable to explain or clarify some of the assumptions and math behind the numbers he produced in constructing his discounted cashflow analysis mr quillian used lot sales from because the data he was using did not extend back to in georgia as in the rest of the united_states the housing market had appreciated rapidly during the period from to and was very inflated during mr quillian’s report had a number of problems although he stated that the northern portion was not yet desirable to developers and would not have sold for development he estimated its value using sales of properties that were ready for development additionally all of the comparable sales he used were smaller than the james butler property but he did not make any adjustment for size when he constructed his discounted cashflow analysis he erred in his decision to base his estimate for lot prices on prices from instead of despite the fact that lot prices during were significantly higher than during he made several other errors in constructing his discounted cashflow analysis and was unable to satisfactorily correct for those errors additionally mr quillian failed to identify the correct highest_and_best_use for the property in its after condition he did not recognize that the encumbered dollar_figure acres could be broken up and bundled with the building sites and did not indicate awareness of certain retained rights such as the ability to landscape the properties and engage in significant recreational activities those oversights led him to conclude erroneously that it would be impossible to sell the retained lots as estate-style residences similar to the butler estate and that there would be no market for those lots as noted above petitioners have now abandoned their reliance on the discounted cashflow valuations because mr quillian did not use another method to value the southernmost acres petitioners’ decision to abandon that method renders mr quillian’s conclusions regarding the value of the conservation_easement on the james butler property largely useless d mr ryan’s appraisal report mr ryan respondent’s sole appraiser in the instant case is a self-employed real_estate appraiser based in middleburg florida he has been certified to appraise properties in florida georgia and south carolina and he holds the mai designation from the appraisal institute mr ryan has more than years of experience appraising real_estate and he has been appraising conservation easements since completing more than conservation_easement appraisals his clients have included the nature conservancy the georgia land trust the georgia department of natural_resources and the florida department of environmental protection although mr ryan has completed appraisals in georgia counties before his engagement in the instant case he had never appraised a property in muscogee county mr ryan concluded that the highest_and_best_use of the james butler property in the before condition was for residential development he used the sales comparison approach to estimate the property’s value unlike petitioners’ appraisers mr ryan relied only on the sales comparison approach and did not consider the discounted cashflow method because he concluded that there were sufficient comparable land sales after finding four comparable sales and making various adjustments mr ryan concluded that the before value of the james butler property was dollar_figure per acre or approximately dollar_figure before determining the highest_and_best_use of the property in the after condition mr ryan devoted six pages of his report to an analysis of the rights encumbered by the terms of the conservation deed he discussed different factors title transferability division of the property residential development industrial or commercial use agricultural use silvicultural use mining hunting and fishing rights access to the property and permissible roads and other structures for each factor he discussed the rights permitted under the terms of the conservation deed and whether those terms affected the value of the subject property mr ryan concluded that the highest_and_best_use of the property in the after condition was for rural estates each combining agricultural or undeveloped land with a two-acre building site to estimate the value of the james butler property in the after condition mr ryan used several approaches firstly he compared the property in its after condition to all four of his comparable sales and concluded that its value was inferior to all of them accordingly he concluded that the after value was at most dollar_figure per acre the adjusted_value of the most inferior comparable sale used by mr ryan secondly mr ryan considered three similar sales of property out of a single tract of land the price of one of those sales wa sec_26 less than the other two because that portion of the property was encumbered by a mining lease until mr ryan estimated that the permanent conservation_easement on the james butler property would decrease its value by at least as much as the temporary mining lease thirdly mr ryan compared the terms of the conservation_easement on the james butler property to the terms of two other conservation easements he had appraised both of which were on large tracts of rural property in florida for each of those conservation easements he described in detail different ways that the easement affected the value of the encumbered property both of the other conservation easements were significantly more restrictive than the conservation deed with respect to the james butler property however because one of the properties offered significantly less development potential than the james butler property mr ryan concluded that the diminution in value associated with the conservation deed on the james butler property was somewhere between the percentage diminutions in value observed on those properties ie between and on that basis he estimated that the conservation_easement reduced the value of the james butler property by to about dollar_figure per acre mr ryan did not separately value the lots retained for building sites he concluded that the value of the james butler property after encumbrance by the conservation_easement was approximately dollar_figure mr ryan conducted a fourth analysis to check the reasonableness of his conclusion on the basis of his conclusion that the highest_and_best_use of the property in its after condition was for large estate-style residences he considered several sales of estate-style parcels from two developments in muscogee county and two in neighboring harris county the estate parcels mr ryan considered ranged in size from acres up to acres and in price from dollar_figure up to dollar_figure the more expensive estate-style parcels generally were either lakefront properties or the larger parcels because the potential estate-style lots on the james butler property would average about acres at least twice as large as any of the other sales mr ryan compared he concluded that large estates with two-acre building sites and the option to engage in small-scale farming or recreational use of the remainder of the property would fetch at least dollar_figure each he therefore concluded that the sale of nearby estate-style lots corroborated his conclusion about the after value of the james butler property e summary in summary the appraisers estimated the following before and after values for the james butler property roberts eidson quillian ryan before after enhancement easement value n a dollar_figure dollar_figure dollar_figure n a big_number big_number big_number big_number -0- n a -0- big_number big_number big_number n a disputed issues before analyzing the appraisers’ reports and conclusions we must decide a few other disputed issues a zoning at the time of the contribution the muscogee county properties were zoned a-1 which prohibited development denser than one house per acre the appraisers disagreed about the ease with which the properties could have been rezoned to permit denser development however the developer mr white credibly testified that when he offered to buy a portion of the james butler property during he expected that it would be easy to change the zoning to permit development of a subdivision with a density of more than one house per acre he explained that undeveloped property is frequently zoned a-1 before development mr eidson explained that because property taxes are lower on property zoned a-1 most landowners choose not to seek rezoning for their property until it is developed the record contains several examples of properties that were rezoned from a-1 to permit denser residential development although the offers made by mr white and mr brown were contingent upon obtaining 8for the reasons explained below we decide these issues on the preponderance_of_the_evidence rezoning the fact that they made such offers suggests they believed rezoning would have been pro forma on the basis of the foregoing we conclude that rezoning would have been possible and that developers would have been interested in the property in spite of its then-current a-1 zoning b covenants regarding lot size approximately of the james butler property is subject_to covenants running with the land that mandate minimum lot and house sizes the dollar_figure acres just south of pritchett road is subject_to the following restrictions no house may be built that has less than big_number square feet of heated living space and no lot may be sold that is less than acres the acres just north of pritchett road including the butler estate is subject_to the following restrictions no house may be built that has less than big_number square feet of heated living space and no lot may be sold that is less than acres not including the butler estate the 4-acre provision applies to dollar_figure acres all of the properties with lot size restrictions were acquired from the pritchett brothers petitioners contend that when mr butler acquired title to both tracts the doctrine_of merger extinguished the covenants running with the land under 9the covenants apply to dollar_figure acres but the butler estate accounts for of those acres the covenants therefore apply to only dollar_figure acres of the dollar_figure acres of the james butler property georgia law when some lots are burdened with covenants intended to benefit other lots and all lots come under the same ownership the covenants burdening the lots generally are extinguished see muscogee mfg co v eagle phenix mills s e ga petitioners attempted to prove that merger had occurred through mr butler’s testimony regarding his purchases of property from the pritchetts and his knowledge of his neighborsdollar_figure however mr butler testified that in addition to the lots they sold to him the pritchetts sold an adjacent lot to dwain tobey tobey lot because the tobey lot has not come under common ownership petitioners have failed to prove that the conditions necessary for merger have been met accordingly we conclude that the land remains burdened by the covenants requiring minimum lot sizes 10at various points during trial and in their briefs petitioners suggested that they were surprised when respondent raised the issue of the lot size restrictions at trial and that respondent did not produce the evidence of the covenants in compliance with the court’s standing_pretrial_order which requires the parties to exchange exhibits days before trial petitioners contend that they therefore were unprepared to present evidence proving merger we disagree the deeds containing the covenants were included among the stipulated exhibits and they were also in mr roberts’ original appraisal report even though he failed to notice the restrictions moreover the covenants are discussed in mr ryan’s report and in respondent’s pretrial memorandum regardless because the evidence in the record shows that no merger occurred we conclude that petitioners were not disadvantaged petitioners’ appraisers failed to notice the covenants restricting lot size and therefore did not consider them when appraising the james butler property indeed the subdivision plan used by petitioners’ appraisers showed lot sizes smaller than those permitted under the covenants mr ryan was the only appraiser who considered the effect of the covenants in his appraisal report he concluded that those restrictions decreased the value of the property but he did not provide a specific numeric estimate of that impact petitioners contend that the covenants restricting lot sizes would not have affected the value of the property because four-acre estate lots sell at a higher price per acre than smaller lots however the evidence in the record does not support their contention only mr quillian testified that four-acre lots would sell for a higher price per acre than smaller lots but he contradicted his own testimony during cross-examination mr quillian’s testimony regarding the price per acre of different lot sizes lacked credibility and we give it no weight all of the other appraisers agreed that other things being equal larger lots generally sell for less on a per-acre basis than smaller lotsdollar_figure 11even if it were true that such estate lots sold for a premium a restriction on the tract that limited the freedom of developers to choose the size of lots or houses would presumably have reduced the appeal of the tract and lowered its price moreover developers would have been free to sell four-acre lots even in continued accordingly we conclude that the lot size restrictions covering of the james butler property would have decreased its value by some amount and we will consider that diminution in value in our analysis below because petitioners’ appraisers did not take into account that diminution in value their conclusions overstated the property’s value c the unaccepted offers the parties disagree about how much weight the appraisers should have given the unaccepted offers made on the southernmost portion of the james butler property one of the unaccepted offers was made on the southernmost acres the other two offers were made on only acres of that same portion those offers represent and of the entire dollar_figure acres petitioners contend that those offers are indicative of the value of the entire property we do not agree and conclude that petitioners’ contention is inconsistent with the evidence during cross-examination mr eidson admitted that although in his report he had called the topography of the james butler property basically level it would be more accurate to call the northern portion rolling indeed petitioners’ continued the absence of the covenants the fact that the subdivision plan used by the appraisers contains very few such lots strongly suggests that there was no such premium environmental consultants characterized the northern portion of the property as steeper than rolling not only is the northern portion much hillier than the southern portion it is also much rockier petitioners’ environmental consultants stated that there is significant rock in the northern portion including many rocky outcrops along the creeks in contrast the southernmost portion is less rocky and the banks of the creeks are sandy in addition to the exposed rock the northern portion appears to contain significant rock beneath the surface there are several major rock quarries just a mile east of the james butler property and one of petitioners’ witnesses familiar with the area testified that you can rest assured there’s rock under the property mr white testified that land with rocky soil is undesirable because excavation is very expensive and that developers therefore stay away from such properties in contrast mr white was willing to offer a premium for the southernmost portion of the james butler property because its topography was better than that of the neighboring land when mr white identified all the properties in muscogee county that he considered ready for development he did not include any portion of the james butler property except for the southernmost acres mr white also testified that he was willing to pay a tremendous premium on the james butler property because of its access to sewer lines however only the southernmost portion had access to sewer lines which ran along southeastern corner of the property bordering hubbard road mr ryan and mr roberts were unaware of the unaccepted offers and therefore did not consider them when they conducted their appraisals both of them acknowledged that had they been aware of the offers they would have considered them mr ryan testified that after he became aware of the offers he reconsidered his valuation but concluded that those offers were still consistent with his appraisal value because he had already given a much higher value to the southernmost portion of the property even mr roberts petitioners’ appraiser was reluctant to say that the unaccepted offers would have increased his appraisal estimatedollar_figure because mr white and mr brown made offers to purchase only of the dollar_figure acres and because the evidence shows that that portion of the property was significantly more desirable than the remainder those offers are not meaningful 12mr roberts initially testified that he would have considered those offers but that he would still have used closed sales he later agreed that knowledge of the offers would have increased his value however the latter statement was in response to a series of leading questions by petitioners’ counsel to which we sustained respondent’s objection mr roberts initially seemed reluctant to say that the offers would have increased his appraisal and we consider that testimony more credible than his subsequent acquiescence to leading questions from petitioners’ counsel indicators of the value of the entire property accordingly although the unaccepted offers are relevant evidence of the value of the portion of the james butler property on which they were made they are not very helpful in deciding the value of the entire property analysis and conclusion as a preliminary matter we note that mr quillian’s testimony regarding the value of the conservation_easement on the james butler property was generally unhelpful on several occasions he made inconsistent or contradictory statements and his testimony was generally not useful to the court accordingly in the analysis below we give little weight to his conclusions regarding the value of the conservation_easement on the james butler property a the before value the appraisers considered the following properties comparable to the james butler property size price per id1 appraiser sec_2 date address sale price acres acre price3 ge rq zr blackmon rd dollar_figure dollar_figure dr zr garrett rd big_number dollar_figure ge zr veterans pkwy big_number dollar_figure ge rq bridgemill dr big_number dollar_figure zr garrett rd big_number dollar_figure rq hancock rd big_number dollar_figure dr macon pope rd big_number dollar_figure dr biggers rd big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number rq blackmon rd rq warm springs rd ge williams rd rq osprey cove dr williams rd rq mckee rd big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1the id field contains numbers which we have assigned to each of the comparable sales for convenience 2the entries in the appraisers field are the first and last initials of each of the appraisers who used that comparable sale in his report ge gregory eidson rq rudolph quillian dr david roberts and zr zac ryan 3prices in this column have been adjusted to date prices using an estimated annual appreciation for the reasons explained below in the text adjusted to the nearest quarter of a year from date eg sale has been adjusted to reflect years of appreciation sale to reflect -dollar_figure years etc the appraisers used a total of different sales and of those sales were used by more than one appraiser the appraisers applied different rates of appreciation to adjust those sales to date prices mr ryan interviewed a number of local market participants who told him that appreciation ranged from to each year from through he used appreciation per year mr roberts did not explain how he calculated appreciation but his numbers show that he also used approximately per year mr eidson used only per year which he based on the consumer_price_index mr eidson’s method was inappropriate because property values in muscogee county during the relevant period were rising faster than the consumer_price_index we will apply the appreciation used by mr ryan and mr roberts petitioners contend that it was unreasonable for mr ryan to use sales from the eastern panhandle of muscogee county because land in that area was not as valuable they therefore contend that sale sec_2 and are not truly comparable and that mr ryan would have known not to use sales from the panhandle if he had been more familiar with muscogee county mr white testified that the prime area of development in muscogee county during was north of columbus from the chattahoochee river to pierce chapel roaddollar_figure although petitioners make much of the fact that mr ryan was not from muscogee county neither were any of their appraisers mr roberts and mr eidson were both from out of state and mr quillian was from two counties north of muscogee county like mr ryan both mr quillian and mr roberts used several sales from the panhandle sale sec_2 and and did not make any adjustments to compensate for the supposedly 13petitioners actually contend that interstate is the eastern border of the prime development area but the only evidence in the record supporting that contention is mr quillian’s testimony which we did not find credible for the reasons explained above in the text and infra note sale records show that mr white was willing to pay similar prices for land near interstate and for land near pierce chapel road corroborating his testimony pierce chapel road is about five miles east of interstate inferior location of those salesdollar_figure nevertheless because we found mr white to be a credible witness and because he was most familiar with the demand for developable land in muscogee county during we conclude that the land in the eastern portion of the county was somewhat less desirable than the land between the river and pierce chapel road properties in the latter area generally have better access to downtown columbus making them more valuable however the lower land prices observed in sale sec_2 and cannot be explained entirely by their location the property conveyed in sale although more than twice as far from pierce chapel road as any of the other properties sold for dollar_figure per acre significantly more than any of the other properties in the panhandle respondent contends that the properties in sale sec_2 and sold for lower prices per acre because of their size as the basis for his contention respondent points to the testimony of nearly all the appraisers that other things being equal a property that is larger will sell for a lower price per acre mr ryan 14in his report mr quillian wrote all sales have a relatively similar location on the north side of columbus pairing sale sec_1 and the sales sic further east seems to be less desirable not because it is ‘east’ but because it is a greater distance from the jr allen by-pass during his testimony mr quillian contradicted those statements in his report testifying that the properties further east had lower values because that entire area was less desirable we did not consider mr quillian a credible witness and we give no weight to that testimony considered size an important factor affecting the values of those properties in the eastern part of the county indeed sale sec_2 and were all sales of properties significantly larger than that in sale dollar_figure we are convinced that size is part of the reason those properties sold for less per acre than properties in some of the other comparable salesdollar_figure both mr roberts and mr ryan considered sales of 400-acre tracts of land in contrast one of the weaknesses with mr eidson’s assessment of the before value of the property is that he failed to identify any sales of properties of comparable size indeed the sale property was less than the size of the subject property although mr eidson made adjustments to try to account for the size differential it is difficult to believe that he could have accurately made those adjustments without considering the demand for 400-acre tracts of land in muscogee county 15those properties were and times the size of the property in sale respectively 16the property in sale is only larger than that in sale not enough of a difference in size to explain the dramatic difference in price per acre mr quillian provided little information about that sale so we do not know what other factors may have influenced the sale price as noted above in his report mr quillian explained that its low price was due to its poor access to the jr allen by- pass and downtown columbus another problem with mr eidson’s use of sale is that sale was zoned for multifamily use significantly increasing the value of the property mr eidson made no adjustment for that factor stating that the zoning of the sale property was comparable to that of the james butler property that assessment was unrealistic mr eidson failed to make a similar adjustment with respect to another of his comparable sales mr ryan reported that a portion of the sale property was probably going to be used for commercial purposes because the zoning on the james butler property would not have permitted commercial use mr eidson should have adjusted for the superior use potential of the property in sale as noted above mr eidson also failed to notice the lot size restrictions affecting of the james butler property finally mr eidson acknowledged during cross-examination that his report mischaracterized the topography of the james butler property and that the northern portion was actually more hilly than his report described that mischaracterization also more generally called into question mr eidson’s objectivity on the basis of the foregoing we conclude that the before value for the property was substantially less than mr eidson’s estimate of dollar_figure per acre in contrast the before values estimated by mr roberts and mr ryan were much lower dollar_figure and dollar_figure per acre respectively however those appraisals had a few of their own problems first mr roberts failed to consider the lot size restrictions which would have decreased his estimated before value second neither appraiser accounted for the fact that properties in the eastern part of muscogee county are not as valuable as properties in the central part of the county sale sec_2 and were approximately two to three miles east of pierce chapel road the eastern edge of the prime development zone in muscogee county that location was slightly inferior to the location of the subject property and we therefore conclude that mr roberts and mr ryan should have adjusted the values of those sales accordingly finally neither mr roberts nor mr ryan considered sale the bridgemill property which was located just south of the subject property on whitesville road sale did not close until date but its price is nevertheless relevant and helpful for appraising the subject property although mr white and mr brown testified that the topography of to acres of the subject property was superior to that of the bridgemill property sale they were not interested in developing the remainder of the james butler property indeed the topography of the remainder of the property was rocky and hillier than the portion mr white and mr brown wanted to buy the influence that topography can have on value is illustrated by the property in sale which is almost directly across whitesville road from the james butler property although that property was significantly smaller than the james butler property it sold during date for only dollar_figure per acre the land on the west side of whitesville road was generally quite hilly but mr roberts considered the topography of the property in sale comparable to that of the james butler property sale indicates that the value of the northern portion of the property was significantly less than that of the southern portion and it appears to us to put a ceiling on the value of the northern portion the northern portion of the james butler property was also inferior to the bridgemill property because it lacked access to utilities and because of that portion of the property was subject_to a covenant restricting the size of lots and housesdollar_figure nonetheless the date sale of the bridgemill property for dollar_figure per acre shows recent demand for development in the area of the james butler property and it combined with the unaccepted offers shows that the southernmost portion of the property was exceedingly desirable to developers for the foregoing reasons we conclude that the before value of the james butler property was slightly higher than the estimates provided by mr roberts and mr ryan we conclude that the appropriate before value of the property was 17although the dollar_figure acres affected by the covenants restricting lot and house size is only of the total dollar_figure acres it i sec_34 of the northern dollar_figure acres dollar_figure per acre more than mr roberts’ before value and more than mr ryan’s as confirmation of the reasonableness of that value it is approximately equal to the value of the property calculated as follows dollar_figure per acre for the southernmost acres dollar_figure per acre for the next acres and dollar_figure per acre for the remaining dollar_figure acresdollar_figure accordingly we conclude that the before value of the james butler property was dollar_figure b the after value all of the appraisers stated that they were using the before and after approach to value the conservation_easement on the james butler property to calculate the after value they all claimed to use either a comparable sales approach or some combination of the comparable sales approach and a discounted cashflow approach however because there were no nearby sales of properties encumbered by conservation easements that task was difficult and the approaches the appraisers used varied widely some of the methods they employed were acceptable others were less so 18we note that although a developer purchasing the southernmost portion of the property may have been willing to pay dollar_figure or dollar_figure per acre for a small portion of the property the same developer would almost certainly not have been willing to pay those prices for the southernmost portion of the property bundled with the northern portion accordingly that calculation actually establishes a ceiling on the reasonable value of the property mr roberts found five sales of land two of those sales were from muscogee county but were not encumbered by conservation easements or any other significant restrictions two were from distant counties in georgia and had little development potential because they were largely in flood zones and one was from north carolina and was encumbered by a conservation_easement mr roberts attempted to make adjustments to account for the geographic disparity of the properties in distant georgia counties and north carolina but he did not explain his reasoning and his adjustments seem like guesswork mr roberts subtracted of the value from each of the muscogee county sales to account for the fact that the properties were not encumbered by conservation easements he did not explain how he determined that a adjustment was appropriate and his approach again seems like guesswork we have repeatedly emphasized that it is essential for appraisers to explain their reasoning because ‘ w ithout any reasoned analysis the appraiser’s report is useless ’ friedman v commissioner tcmemo_2010_45 quoting jacobson v commissioner t c memo accordingly we do not accept mr roberts’ estimate of the after value as part of their approach to estimating the after value of the james butler property and under the guise of the comparable sales_method mr eidson and mr ryan both employed a method that we have labeled the percentage diminution approach see friedberg v commissioner tcmemo_2011_238 that approach might also be thought of as the comparable easements approach as applied by the appraisers here the percentage diminution approach consisted of finding other properties encumbered by conservation easements ascertaining how much those conservation easements decreased the values of the underlying properties and applying that percentage diminution to the subject property to determine its after value although the appraisers labeled the method they applied the comparable sales_method the two approaches are distinct in contrast to the percentage diminution approach an appraiser using the comparable sales_method finds sales of similar properties encumbered by easements and makes appropriate price adjustments for time size or other significant features wolfsen land cattle co v commissioner t c pincite once similar sales have been found and proper adjustments made the appraiser uses those adjusted sale prices to determine the after value of the property being appraised hilborn v commissioner t c pincite wolfsen land cattle co v commissioner t c pincite perhaps the most significant difference between the comparable sales_method and the percentage diminution method is that the former requires the appraiser to find properties that are close to the property being appraised the percentage diminution approach mr eidson and mr ryan employed as part of their appraisals has been accepted by the court in prior cases see eg hughes v commissioner tcmemo_2009_94 strasburg v commissioner tcmemo_2000_94 johnston v commissioner tcmemo_1997_475 losch v commissioner tcmemo_1988_230 the method has been employed most often where as in the instant case comparable sales of easement-encumbered properties are not available for the locale of the property being appraised see hughes v commissioner tcmemo_2009_94 losch v commissioner tcmemo_1988_ when estimating a percentage reduction associated with an easement on a given property it is essential that an appraiser provide adequate explanation and analysis to justify the percentage scheidelman v commissioner tcmemo_2010_151 from our examination of our past cases dealing with appraisals applying the percentage diminution method we discern at least two important elements that must be part of the appraiser’s analysis the first element the appraiser must consider is whether the properties have the same highest_and_best_use hughes v commissioner tcmemo_2009_94 strasburg v commissioner tcmemo_2000_94 a conservation_easement that changes the property’s highest_and_best_use will have a more dramatic impact on the property’s value than one that does not hughes v commissioner tcmemo_2009_94 strasburg v commissioner tcmemo_2000_94 similarly conservation easements will have different effects on the values of properties with different highest and best uses hughes v commissioner tcmemo_2009_94 strasburg v commissioner tcmemo_2000_94 the second element the appraiser must consider is the similarity of the terms of the conservation easements unless the appraisal report includes details about the terms of those other easements the percentages the appraiser purports to derive are of little utility strasburg v commissioner tcmemo_2000_94 johnston v commissioner tcmemo_1997_475 losch v commissioner tcmemo_1988_230 other things being equal a very restrictive easement will decrease the value of a property more than a less restrictive easement strasburg v commissioner tcmemo_2000_94 johnston v commissioner tcmemo_1997_475 accordingly we will consider both of those elements in our analyses of mr eidson’s and mr ryan’s use of the percentage diminution approach as noted above mr eidson applied a two-step approach to estimating the after value he began by finding comparable properties that were already somewhat undesirable because of their unsuitability for development all of those properties were inferior to the james butler property he then further reduced the values of those properties by a percentage diminution that he calculated on the basis of the effect of other conservation easements however mr eidson did not discuss the terms of any of the other conservation easements he acknowledged that many of the other easement transactions had different highest and best uses and he stated that those transactions are not directly comparable to the conservation_easement on the subject property the other conservation easements indicated reductions in value of to but mr eidson did not attempt to explain why some of those easements reduced the value of the underlying property by more than twice as much as others indeed he provided no details regarding the restrictions imposed by the easements that omission is significant we do not assume as mr eidson appears to have done that those dramatically different reductions in value were random rather we believe those variations were caused by differences in the transactions especially differences in terms of the underlying easements and the highest and best uses of the propertiesdollar_figure because he did not compare the terms of the conservation easements mr eidson’s analysis is missing 19because mr eidson’s report is devoid of details regarding the restrictions imposed by those easements we cannot definitely say why any of those easements reduced the value of the underlying property by more than another the second of the elements essential to the sound application of the percentage diminution approach ie an analysis of the similarity of the conservation easements see strasburg v commissioner tcmemo_2000_94 johnston v commissioner tcmemo_1997_475 losch v commissioner tcmemo_1988_230 accordingly we conclude that the percentage diminution approach portion of his analysis is not useful even if mr eidson’s application of the percentage diminution approach had not been deficient his two-step method would nonetheless have overestimated the effect of the conservation_easement he should have applied any percentage diminution to his estimate of the before value of the james butler property itself not to a different value that he derived by comparing sales of inferior properties however mr eidson’s first step does provide some useful data regarding the value of undevelopable land in muscogee county as noted above mr eidson failed to appropriately adjust his comparable sales to reflect market appreciation after correcting for that error using annual appreciation and without adjusting for topography the comparable sales of undevelopable land range in price from dollar_figure to dollar_figure per acre with an average of about dollar_figure per acre the subject property has topography superior to that of those properties but its usability is inferior because of the conservation_easement although the terms of the conservation_easement permit many of the uses for which buyers would want to possess undevelopable land eg recreation light farming and sparse development it imposes additional legal obligations the superior topography of the subject property will offset that inferiority to some extent accordingly we conclude that dollar_figure per acre represents a useful estimate of the after value of the subject property mr ryan was the only appraiser to identify rural estate homesites as the highest_and_best_use of the property after the donation of the conservation_easement a conclusion we find acceptable given the rights reserved by the conservation deeds like the other appraisers mr ryan was unable to find any comparable sales of encumbered properties close to the james butler property mr ryan applied several different methods to estimate the conservation easement’s effect on the after value using triangulation to narrow the possible range for that value mr ryan’s first two points of reference were the lowest- priced comparable sale in muscogee county sale above and a 15-year mining lease that decreased the value of the encumbered property by mr ryan concluded that the conservation_easement on the subject property would decrease its value by at least leaving it below the price of the property in sale although both of those conclusions have some merit they do not come very close to determining an after value for the subject property for his third point of reference mr ryan employed the percentage diminution approach using two conservation easements on rural properties unlike mr eidson mr ryan was careful to analyze the terms of each of those conservation easements and compare them to the easement on the james butler property however his analysis had two shortcomings firstly the comparable conservation easements were both significantly more restrictive than the one on the james butler property because of that difference both of those easements resulted in a greater relative reduction in value than the easement on the james butler property although mr ryan attempted to account for that fact his attempt to do so was unavoidably inexact secondly it is unclear whether either of the properties had the same highest_and_best_use as the james butler property mr ryan stated that the first of his two comparable properties was unsuited for development and therefore had an inferior highest_and_best_use that fact led him to conclude that the subject property’s value would be reduced by more than the reduction observed on his first comparable_property even though that property was encumbered by a more restrictive easement mr ryan’s report stated that the second property had development potential and that its zoning permitted some commercial development although the commercial zoning would make part of the second property relatively more valuable the price per acre for that property reflects its rural environs and mr ryan did not explain whether any development was likely in the relatively near future mr ryan concluded that the value of the james butler property would be reduced by less than the observed on his second comparable easement property because its terms were more restrictive than those of the conservation_easement on the subject property mr ryan did not attach much precision to his estimate using the other encumbered properties stating only that they indicated the effect of the conservation_easement on the james butler property would be a reduction of to although not inconsistent with his conclusion that the conservation_easement reduced the property’s value by mr ryan’s approach does not offer strong support for that conclusion his valuation is little bolstered by his consideration of estate lots in muscogee county because inter alia he did not apply the discounted cashflow method which he would have needed to do in order to accurately estimate the value of the property as separate sales of estate lots although we recognize that valuation is far from an exact science mr ryan’s analysis seems very imprecise nonetheless because mr ryan’s valuation is consistent with mr eidson’s estimate of the value of undevelopable land in muscogee county we conclude that a diminution in value of is acceptable and further conclude that the after value of the james butler property was dollar_figure per acre or dollar_figure because only one of the four appraisers concluded that the conservation_easement added any value to the butler estate we conclude that the conservation_easement did not enhance its value accordingly we conclude that the value of the conservation_easement donated by petitioners with respect to the james butler property was dollar_figure b the susan butler property the appraisal reports a mr roberts’ appraisal report mr roberts concluded that the highest_and_best_use of the susan butler property before being encumbered by the conservation_easement was for residential development as with the james butler property mr roberts appraised the susan butler property using both the comparable sales_method and the discounted cashflow method he used the same comparable sales despite the fact that the susan butler property was only about of the size of the james butler property using the comparable sales_method and making adjustments he concluded that the before value of the susan butler property was dollar_figure per acre or dollar_figure to estimate the after value of the susan butler property mr roberts applied the same method he used to estimate the after value of the james butler property he concluded that the acres encumbered by the conservation_easement were worth dollar_figure per acre or about dollar_figure and that the 2-acre building site was worth dollar_figure which he discounted to dollar_figure using the discounted cashflow method he therefore estimated that the total after value of the susan butler property was dollar_figure b mr eidson’s appraisal report mr eidson concluded that the highest_and_best_use of the unencumbered susan butler property was residential development mr eidson applied the same appraisal approach as he did with the james butler property using both the discounted cashflow method and the comparable sales_method like mr roberts he used the same comparable sales that he used for the james butler property despite the fact that the susan butler property was a fraction of the size of the james butler property he made adjustments to try to account for that size discrepancy on the basis of his sales comparison approach mr eidson estimated that the susan butler property was worth dollar_figure per acre or approximately dollar_figure to estimate the after value of the susan butler property mr eidson applied the same two-step method he used on the james butler property he estimated that the encumbered acres were worth dollar_figure in total or about dollar_figure per acre he estimated that the value of the reserved two-acre building site was dollar_figure he therefore estimated that the total after value of the susan butler property was dollar_figure c mr quillian’s appraisal report mr quillian concluded that the highest_and_best_use of the susan butler property before the conservation_easement was for single-family residential development unlike mr roberts and mr eidson and unlike his valuation of the james butler property mr quillian used only the comparable sales_method to appraise the susan butler property he concluded that because there were sufficient comparable sales of similarly sized and situated tracts of vacant land the comparable sales_method would be more accurate than the discounted cashflow approach also unlike mr roberts and mr eidson mr quillian did not reuse the same comparable sales that he used to value the james butler property instead he found sales of properties that were more similar in size to the susan butler property after making various adjustments to his comparable sales he concluded that the before value of the susan butler property was dollar_figure per acre or about dollar_figure to estimate the after value of the susan butler property mr quillian found six sales of land encumbered by conservation easements in rural counties in south georgia he stated that none of the properties were comparable to the susan butler property besides their rural locale the properties were also significantly larger than the susan butler property ranging from acres up to big_number acres he did not describe the terms of the easements on those properties but he stated that to the best of his knowledge the rights were equal to those under the conservation deed on the susan butler property the sale prices for those properties ranged from dollar_figure per acre up to dollar_figure per acre with no explanation mr quillian deduced from those sales that the value of the encumbered acres of the susan butler property was dollar_figure per acre on the basis of sales of nearby lots he estimated that the two- acre building site would sell for dollar_figure resulting in a total after value for the susan butler property of about dollar_figure d mr ryan’s appraisal report mr ryan agreed with the other appraisers that the highest_and_best_use of the property before being encumbered by the conservation_easement was for residential development he agreed with mr quillian that the best_method for appraising the property was the comparable sales_method like mr quillian mr ryan did not use the same comparable sales to value both the james butler property and the susan butler property instead he selected sales of properties that were closer in size to the susan butler property after adjusting the prices of his comparable sales for various factors including size mr ryan concluded that the before value of the susan butler property was dollar_figure per acre or about dollar_figure unlike the other appraisers mr ryan identified a rural estate homesite as the highest_and_best_use of the property after the donation of the conservation_easement he analyzed the terms of the conservation deed and determined that in addition to the two-acre building site the owner would be able to conduct small- scale farming landscaping and extensive recreational activities on the basis of that determination he estimated the value of the property by examining sales of comparable estate-style lots in muscogee and harris counties he examined sales of estate lots ranging in size from acres up to acres and prices ranging from dollar_figure to dollar_figure after considering the merits of different comparable sales and comparing factors such as location size and scenic features like lakefronts mr ryan concluded that the susan butler property’s after value as an estate lot was dollar_figure e summary in summary the appraisers estimated the following before and after values for the susan butler property roberts eidson quillian ryan before after easement value dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number analysis and conclusion a the before value the appraisers considered the following properties as comparable to the susan butler property size price per id1 appraiser sec_2 date address sale price acres acre price3 ge zr blackmon rd dollar_figure dollar_figure dollar_figure dollar_figure dr garrett rd big_number dollar_figure big_number big_number ge veterans pkwy big_number dollar_figure big_number big_number ge bridgemill dr big_number dollar_figure big_number big_number dr macon pope rd big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number dr biggers rd ge williams rd big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number rq osprey cove big_number dollar_figure big_number big_number dr williams rd rq whitesville walk big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number zr greystone ct zr warm springs rd big_number dollar_figure big_number big_number rq mobley rd zr whitesville rd rq moore rd rq moore rd rq whitesville rd big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number 1the id field contains numbers which we have assigned to each of the comparable sales for convenience because some of the appraisers used the same sales in their appraisal of the james butler property we have included those sales with the same identifying numbers and we have continued the numbering of the new comparable sales with where we left off in our previous table 2the entries in the appraisers field are the first and last initials of each of the appraisers who used that comparable sale in his report ge gregory eidson rq rudolph quillian dr david roberts and zr zac ryan 3prices in this column have been adjusted to date prices using an estimated annual appreciation for the reasons explained in the text above adjusted to the nearest quarter of a year from date eg sale has been adjusted to reflect years of appreciation sale to reflect -dollar_figure years etc as noted in the table above we have adjusted the above prices to date prices to reflect annual appreciation unlike the james butler property no part of the susan butler property was substantially more development-ready than another that fact makes estimating the before value of the susan butler property a simpler process among the sale records above there are a number of properties that are very similar to the susan butler property without requiring significant adjustments to account for various factors despite the availability of sales of similar properties mr roberts and mr eidson used the same comparable sales for both the james butler property and the susan butler property given the drastic difference in size between those two properties and between the comparable properties and the susan butler property we question their failure to use sales of more similarly sized properties although they tried to account for differences in size between the susan butler property and those in their comparable sales their adjustments appear unsupported and their resulting valuations do not match the observed sales of similarly sized properties in muscogee county neither mr roberts nor mr eidson provided an adequate rationale for his failure to find sales of properties that were of comparable size accordingly we will give little weight to mr roberts’ and mr eidson’s estimates of the before value of the susan butler property because we conclude that there is a sufficient number of truly comparable sales we will exclude some of the sales that we do not find comparable properties in sale sec_11 and were all zoned for denser development than the susan butler property those differences in zoning resulted in substantially higher prices for those properties ranging from dollar_figure to dollar_figure per acre properties in sale sec_15 and were also significantly closer to downtown columbus further inflating their prices properties in sale sec_2 and were substantially larger than the susan butler property deflating their prices accordingly we will not consider those sales except insofar as we consider sale of the bridgemill property as a point of reference finally we will not consider sale because the property was inferior to the susan butler property in two respects it had less desirable topography and lacked access to sewer lines resulting in a significantly lower price of dollar_figure per acre the properties in the other six sales were all either close to the susan butler property or similarly situated vis-a-vis downtown columbus they demonstrate a relatively narrow range of prices from dollar_figure to dollar_figure per acre we will consider a few minor adjustments to those prices to account for the following differences in the properties size id acres dollar_figure acre superior qualities inferior qualitie sec_1 dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number slightly denser development size dollar_figure big_number size dollar_figure big_number size dollar_figure big_number size no sewer no sewer flood zone no sewer size partial flood zone topography size properties in sale sec_1 and were generally inferior to the susan butler property while properties in sale sec_21 and had offsetting qualities and that in sale was generally superior on the whole we believe that the susan butler property would have commanded a slightly higher price than any of those properties we also consider sale the bridgemill site because of its proximity to the susan butler property both in time and geography the bridgemill property sold a few months after the valuation_date for dollar_figure per acre as noted above mr white considered that property inferior to the choicest sections of the james butler property but mr white did not indicate any interest in the susan butler property and it was not one of the properties in muscogee county that he considered ready for development accordingly we infer that the susan butler property was somewhat inferior but generally similar in quality to the bridgemill site which was just south of it because the bridgemill site was much larger the susan butler property would have sold for a relatively higher price per acre offsetting its inferior quality to some degree on the basis of the foregoing we conclude that the susan butler property was worth dollar_figure per acre in the before condition or dollar_figure b the after value for the same reasons we explained above with respect to the james butler property we conclude that mr eidson’s and mr roberts’ methods of appraising the after value of the susan butler property were unacceptable and overestimated the loss in value attributable to the easement mr quillian attempted to use the comparable sales_method to estimate the after value of the property but the only sales of easement-encumbered land that he was able to find were sales of large tracts in rural portions of south georgia although he attempted to correct for the differences due to size and location he did not explain his adjustments and his conclusion seems arbitrary he also failed to describe the terms of the easements encumbering the south georgia properties he considered those failures were significant and consequently we attach little weight to mr quillian’s conclusion regarding the after value mr ryan was the only appraiser to carefully consider the terms of the conservation deed and to determine that the highest_and_best_use of the property after being encumbered by the conservation_easement was for a rural estate we agree with his determination and generally found his appraisal method of considering sales of other rural estates to be acceptable however we believe that he failed to adequately consider the reduction in value from the conservation_easement the conservation_easement would require any owner of the susan butler property to comply with the terms of the conservation deed even if those terms do not interfere with the normal use of rural estate lots they do impose additional requirements on the owner making the susan butler property less attractive consequently we believe mr ryan’s after value should be adjusted downward slightly to dollar_figure that value is slightly more than the date sale price of an interior 5-acre estate lot in the north of harris county a significantly inferior location that property sold for dollar_figure or approximately dollar_figure adjusted to date pricing several sales of interior estate lots in muscogee county during show that adjusted to date prices estate lots of about six to seven acres sold for approximately dollar_figure because the susan butler property is twice as large as those lots we believe its size would make it as attractive as those smaller lots despite the conservation_easement consequently those sales indicate that dollar_figure is an acceptable estimate of the after value for the susan butler property accordingly we conclude that the value of the conservation_easement petitioners donated with respect to the susan butler property was dollar_figure issue whether petitioners’ contribution of a conservation_easement on the kolomoki plantation properties was a qualified_conservation_contribution under sec_170 background petitioners acquired the property known as kolomoki plantation through three separate purchases during in all petitioners acquired approximately big_number acres the kolomoki plantation is in early and calhoun counties in the southwestern corner of georgia during early county had a population of approximately big_number and calhoun county had a population of approximately big_number both calhoun and early counties are primarily agricultural and the area is very rural the closest stores and schools are in blakely a small town approximately eight miles south of kolomoki plantation viewed from the north kolomoki plantation’s irregular shape resembles a pointing dog its front leg raised to indicate the presence of game that shape is appropriate because the property is primarily a shooting plantation though it is also used for agriculture and silviculture kolomoki plantation is similar to other nearby shooting plantations which are common in the neighborhood the property has been used as a shooting plantation for at least three decades but petitioners have converted more of the agricultural land into quail habitat since they acquired the property improvements on kolomoki plantation include a main lodge with guest house a headquarters office a maintenance barn a manager’s house a grain storage_facility four tenant houses two equipment shelters kennels and a hayfield cabin the main lodge and guest house overlook a 25-acre pond the largest of seven manmade ponds on the property near the main lodge petitioners maintain a hayfield of approximately acres which includes fenced pasture for horses that field has been used as a landing strip for private aircraft on date the l l c contributed to colt a conservation_easement on big_number acres of kolomoki plantation easement referring to the above description of the property’s shape as a pointing dog the easement covered the portions of the property corresponding to the dog’s hind legs and tail its front legs and its snout it did not cover the torso or the remainder of the head on date the l l c contributed a second easement on big_number additional acres of kolomoki plantation easement the easement covered various noncontiguous portions of the property not covered by the property the remainder of the property that is not subject_to either the or easement has been reserved for use as a wetland mitigation bankdollar_figure petitioners engaged louis e clark to appraise the and easements mr clark prepared appraisal reports that the l l c attached to its and forms during the course of his examination respondent 20a mitigation bank is a wetland stream or other aquatic resource area that has been restored established enhanced or in certain circumstances preserved for the purpose of providing compensation_for unavoidable impacts to aquatic resources permitted under sec_404 of the clean water act or a similar state or local wetland regulation u s environmental protection agency mitigation banking factsheet available at http www epa gov owow wetlands facts fact16 html the mitigation bank receives compensatory mitigation credits commensurate with the amount of wetlands restored which it may sell to third parties who must purchase such credits before they can damage existing wetlands id reviewed mr clark’s reports and raised various questions about them mr clark prepared a supplemental report in which he attempted to address those questions unfortunately mr clark died on date and was therefore unavailable to testify at trial in preparation for the instant litigation petitioners engaged r bryan almand to perform a retrospective valuation of the and easements mr almand testified at trial the deeds of conservation_easement through which the l l c conveyed the and easements to colt significantly restrict petitioners’ use of kolomoki plantation but nonetheless reserve a number of rights the conservation deed amends several portions of the conservation deed enlarging the portion of the property encumbered by the easement and permitting the encumbered property to be subdivided into tracts instead of only the amendment also applies to the easement and both the and conservation easements are subject_to the same restrictions because both the and easements are subject_to the conservation deed as amended by the amendment we shall refer to only one conservation deed the conservation deed begins with a series of recitals proclaiming general conservation values and purposes it incorporates by reference three attachments a legal description of the property a forest management plan and a baseline documentation report article ii of the conservation deed details certain rights that are expressly prohibited restricted permitted or reserved the conservation deed permits all existing agricultural grazing and horticultural uses of kolomoki plantation to continue additionally it permits areas that were once fields but in which there is now growing timber as described in the baseline documents to be reclaimed for agricultural use at any time the maps in the baseline documents ie the environmental reports show that the land available for cultivation makes up at least of the easement areadollar_figure the conservation deed allows the use of agrichemicals such as fertilizers insecticides herbicides pesticides and rodenticides provided their use does not have a demonstrable detrimental effect on the conservation purposes the deed prohibits certain industrial agricultural practices such as feed lots and it prohibits the importation of game farm animals other than whitetail deer or game birds it permits the commercial operation of hunting clubs and the lease of land for hunting purposes it also permits commercial timber harvesting consistent with a timber management plan approved by colt provided that such timber harvesting is not detrimental to the scenic historic natural area and rare species habitat 21such land includes the land on the maps labeled crop field brushy field planted pine open pine forest and horse pasture and barn protection wildlife and game habitat protection and sustainable forestry purposes the conservation deed prohibits the dumping of nonbiodegradable wastes on the property but permits the dumping of biodegradable wastes removed from the property as long as such wastes are not visible from roads and are at least feet from any watercourse mining excavation and dredging are prohibited except insofar as those resources are used on the property itself and only if the area excavated is restored to the appropriate grade the conservation deed permits kolomoki plantation to be subdivided into up to tracts of land provided that each tract is at least acres any subdivided portion of the original property remains subject_to the terms of the conservation deed the l l c may transfer any of the subdivided lots to any purchaser but for transfers made after date transfers to anyone other than one of petitioners’ descendants are subject_to a transfer fee of of the purchase_price that is payable to colt’s stewardship fund the owner of any subdivided portion of less than acres is permitted to build the following structures on a 5-acre building envelope a single-family residence an unlimited number of nonresidential buildings such as garages gazebos sheds boat houses and other recreational facilities a secondary residential building for each additional acres beyond the first acres and farm buildings of not more than big_number square feet under roof such residential buildings may be rented to tenants additionally with permission from colt the owner may construct any such nonresidential agricultural and recreational structures as may be reasonably necessary for the uses permitted the owner of any subdivided portion of more than acres is permitted to construct a headquarters site of up to acres which may contain the following structures two residential dwellings one lodge for temporary guests three guest houses and any number of sheds barns kennels garages picnic shelters and barns reasonably necessary to conduct permitted activities the total ground coverage under roof at each headquarters site is not to exceed big_number square feet although no house on the headquarters site may be used as condominiums or apartments for tenants the houses may be leased including to paying members of a hunting club the location of all headquarters sites and building envelopes is subject_to approval by colt the conservation deed permits the construction of permeable roads and driveways to access any permitted structure it also permits the owner to construct and maintain a private grass airstrip to access kolomoki plantation the conservation deed allows the construction of new ponds and lakes in locations subject_to the approval of colt except for the uses and activities expressly granted under the conservation deed the deed prohibits all other development additionally the conservation deed prohibits any use that would impair or destroy significant conservation values the conservation deed does not permit the public to enter kolomoki plantation the conservation deed grants colt the right to enter kolomoki plantation periodically to inspect the property and ensure that the landowners are complying with the terms of the conservation deed staff from colt visit kolomoki plantation twice a year to ensure that petitioners are complying with the terms of the conservation deed colt also has the right if it determines that the conservation values have been damaged to require that the owners restore kolomoki plantation to the condition required by the conservation deed the baseline documentation referred to in the conservation deed consists of reports prepared by the environmental consultants ms mote and ms bouthillier those environmental reports are identical in all material respects to the environmental reports ms mote and ms bouthillier prepared with respect to the muscogee county properties although they describe different properties and list different species the conclusions and recommendations in both sets of reports are nearly identical and use the same language as with the muscogee county properties the environmental consultants provided supplemental environmental reports in which include a new section in which they more specifically address conservation purposes as provided in the code and the regulations the supplemental environmental reports specifically identify certain high-quality terrestrial and aquatic communities found on kolomoki plantation for instance the supplemental report with respect to the easement stated during the surveys high quality aquatic and terrestrial communities were identified on all of the kolomoki tract subparcels north lane odom and u s these communities were described in the baseline report as hardwood forest pine forest open brushy fields and open water the upland hardwood forests occur primarily on the north lane and u s subtracts of the kolomoki tract these areas are primarily sandy loams with a high diversity of mature upland hardwood trees much of the native upland hardwood forests in this region have been cut down for farming and silviculture use upland hardwood forests provide habitat for species on the state federal and cwcs comprehensive wildlife conservation strategy for georgia high priority species lists pine forests and open brush fields provide suitable habitat for migratory song birds reptiles and small mammals that have been listed as species deserving of protection pine forests and open brush fields were found on all of the kolomoki tract managing the pine areas for long leaf pine and encouraging brushy open areas will continue to attract many wildlife species which are protected or species of concern the surveys also identified high quality aquatic communities in little kolomoki creek and spring creek their tributaries and associated floodplain hardwoods the supplemental report with respect to the easement identified similar high- quality ecosystems on that portion of kolomoki plantation although the environmental consultants did not find any rare endangered or threatened species on kolomoki plantation they identified habitat on the property that is normally home to several species that are considered rare endangered or threatened variable-leaf indian plantain a plant found in swamps and muddy streams florida willow a plant found in swamps and muddy streams chaffseed a plant found on the edges of ponds and wet grassy areas spotted bullhead a fish found in large streams with moderate current and rocky bottoms bluestripe shiner a fish found in large creeks with rocky bottoms bachman’s sparrow a bird found in open pine woods and old pastures with dense ground cover and alligator snapping turtle a reptile found in rivers lakes swamps and large ponds the supplemental environmental reports do not mention any of the l l c ’s retained rights besides the following brief discussion of the reserved building envelopes even with the retained rights for building envelopes the kolomoki tract would maintain the scale of rural residential open space historically present in the region high quality of life associated with open space and wildlife is exemplified in the kolomoki tract discussion a legal standard the legal standard with respect to whether the l l c ’s contributions of the conservation easements on kolomoki plantation were qualified conservation contributions under sec_170 is the same as that explained above with respect to the muscogee county properties for the reasons explained below we conclude that the l l c ’s contributions satisfy the sec_170 conservation_purpose of protecting a relatively natural habitat conservation_purpose accordingly we need not address petitioners’ alternative argument that the contributions protect open space pursuant to sec_170 we must consider what rights are reserved under the conservation deed and decide whether if kolomoki plantation were developed to the extent permitted by the conservation deed the conservation_purpose would be preserved in perpetuity as required by sec_170 b what rights are reserved under the conservation deeds as described above the conservation deed preserves numerous rights for the l l c subject_to the overarching language in the conservation deed preserving the conservation purposes the l l c may subdivide the portion of kolomoki plantation encumbered by the conservation_easement into smaller plots of at least acres and sell off those portions of the property after date any of those sales to anyone other than one of petitioners’ descendants would be subject_to a transfer fee any subsequent owners of those properties would be able to operate them as farms private shooting plantations or hunting clubs although farming is not permitted in areas of older forests such areas make up a small percentage of the property the conservation deed imposes a few restrictions on the manner of farming including prohibitions on certain industrial farming practices and limits on the use of chemicals that would result in demonstrable damage to the ecosystems on the property similarly although commercial timber harvesting is permitted the conservation deed and the forest management plan limit the manner in which such harvesting may occurdollar_figure 22the parties disagree about whether the conservation deed effectively incorporates by reference the unrecorded environmental reports and the forest management plan for the reasons explained above with respect to a similar dispute regarding the conservation deeds on the muscogee county properties we agree with petitioners that those documents were appropriately incorporated by reference under georgia law accordingly the restrictions in those documents are applicable c does the conservation deed preserve the conservation purposes in perpetuity as with respect to the conservation easements on the muscogee county properties the record concerning whether the conservation deed preserves the conservation_purpose in perpetuity is sparse although the environmental reports and supplemental environmental reports show that kolomoki plantation as it existed in and provided significant relatively natural habitat those reports do not establish that the conservation deed effectively preserves that relatively natural habitat at trial ms bouthillier testified as follows regarding the reserved rights on the kolomoki plantation q and you’re familiar with some of the retained rights on both sets of properties and with respect to the retained rights on kolomoki from an ecological point of view there are retained rights for a lodge if there’s a acre -- are you familiar with those limitations a yes sir q do you view that as a good thing or a bad thing from an ecological perspective a i think that reserving the right to have future areas and have access to those areas is important because it involves the usage by other people so if you’ve got -- for instance if you’ve got a large tract of land -- thousands of acres -- with access to road what i see day in and day out is those areas become dumping grounds because -- just the other day last week i spoke with somebody and he said i haven’t been to this part of my property in years and so at that point in time you know people had been dumping on his property and so i think it’s important to maintain like-minded people to have access to the conservation properties q and would you include in that like-minded group hunters a yes sir ms mote agreed also testifying that the building envelopes did not interfere with the conservation_purpose she stated you know if we have -- if we put a structure in a spot on acres -- one structure two structures five structures -- versus going in and mowing the whole thing down and putting in half-acre one-acre lots that’s a huge difference so you know it’s not going to affect that significantly with that small amount of structures on a 500-acre parcel as with our discussion above concerning the conservation easements on the muscogee county properties we conclude that petitioners have presented credible evidence--in the form of the expert testimony described above the overarching rights granted to colt in the conservation deed and the evidence that colt regularly monitors kolomoki plantation--that the conservation deed preserves the conservation_purpose and the burden_of_proof therefore shifts to respondent because respondent offered no contrary expert witness testimony and pointed to no evidence that would suggest that colt is likely to abandon its right to enforce the conservation deeds we conclude that petitioners have established that the conservation deed protects significant habitat and therefore satisfies the requirements of sec_170 and sec_1_170a-14 income_tax regs issue the proper value of the conservation contributions with respect to kolomoki plantation a the admissibility of the clark reports discussion mr clark wrote appraisal reports with respect to the and conservation easements on kolomoki plantation clark reports because mr clark died before trial he was unable to testify about those reports the parties agree that the clark reports are admissible for the nonhearsay purposes of showing what petitioners relied upon when they calculated their deductions and showing that petitioners cooperated with respondent during his examination the parties also agree that because of mr clark’s unavailability to testify the reports constitute hearsay if offered for the truth of the matters contained therein however petitioners contend that the clark reports are admissible pursuant to one or more hearsay exceptions respondent disagrees generally hearsay is a statement other than one made by the declarant while testifying at the trial or hearing offered in evidence to prove the truth of the matter asserted fed r evid c the term statement includes written assertions fed r evid a hearsay is not admissible to prove the truth of the matter asserted unless an exception to the hearsay rule applies see fed r evid in general we will not admit an appraisal report as evidence of fair_market_value unless the author of the report testifies at trial and is available for cross-examination 125_tc_1 see also evans v commissioner tcmemo_2010_207 droz v commissioner tcmemo_1996_81 we have applied that general_rule to exclude an appraisal report where the appraiser died before trial and therefore was unavailable to testifydollar_figure see 86_tc_848 aff’d 841_f2d_264 9th cir petitioners contend that the clark reports are admissible under rule b of the federal rules of evidence which states 23petitioners contend that other courts have admitted reports from deceased experts and they cite two cases in support of that contention in 68_f3d_860 5th cir the court dismissed the criminal defendant’s argument that the government’s delay in bringing charges had prejudiced the defendant because inter alia the author of some appraisal reports died before trial in dismissing the defendant’s argument the court_of_appeals noted that the trial_court had admitted the appraisal reports because the government had not objected to their admission the admissibility of those reports was not at issue in that case and it therefore does not support petitioners’ contention the second case cited by petitioners 84_frd_57 n d ga has nothing to do with the admissibility of expert reports rather the issue in that case concerned the admissibility of a murdered witness’s prior testimony before a grand jury accordingly neither of the cases petitioners cited supports their contention former testimony testimony given as a witness at another hearing of the same or a different proceeding or in a deposition taken in compliance with law in the course of the same or another proceeding if the party against whom the testimony is now offered or in a civil_action or proceeding a predecessor in interest had an opportunity and similar motive to develop the testimony by direct cross or redirect examination petitioners contend that the clark reports are admissible under that exception because respondent interviewed mr clark during respondent’s examination and because mr clark submitted supplemental reports in response to questions raised during the examination we disagree respondent’s interview with mr clark during the examination of petitioners’ returns was not at a hearing and respondent 24effective date fed r evid b was amended to read b the exceptions the following are not excluded by the rule against hearsay if the declarant is unavailable as a witness former testimony testimony that a was given as a witness at a trial hearing or lawful deposition whether given during the current proceeding or a different one and b is now offered against a party who had--or in a civil case whose predecessor in interest had--an opportunity and similar motive to develop it by direct cross- or redirect examination those changes are intended to be stylistic only and not to change any result in any ruling on evidence admissibility fed r evid advisory committee’s note did not have the opportunity to cross-examine mr clark under oath as the court_of_appeals for the sixth circuit has explained a hearing connotes some kind of adversarial proceeding presided over by an impartial third party while deposition is a term of art referring to the out-of-court adversarial questioning of a witness under oath writing and signing a narrative affidavit during an interview with government officers plainly is not the same as testimony given during a hearing or deposition 521_f3d_636 6th cir the interview and signed affidavit in that case are similar to the interview with mr clark and his supplementary report in the instant case and we find the court of appeals’ reasoning persuasive we have similarly held that a signed affidavit from a deceased attorney was not admissible under rule b of the federal rules of evidence because it was not testimony from a prior hearing or deposition and respondent had no opportunity to cross-examine the affiant escobar v commissioner tcmemo_1983_205 accordingly we conclude that the clark reports are not admissible pursuant to rule b of the federal rules of evidence petitioners also contend that the clark reports are admissible pursuant to rule of the federal rules of evidence under which hearsay not covered by the exceptions in rule or but having equivalent circumstantial guaranties of trustworthiness is admissible if the court determines that a the statement is offered as evidence of a material fact b the statement is more probative on the point for which it is offered than any other evidence which the proponent can procure through reasonable efforts and c the general purposes of the federal rules of evidence and the interests of justice will best be served by admission of the statement into evidence the court_of_appeals for the eleventh circuit has affirmed that the residual exception under rule of the federal rules of evidence is to be used ‘very rarely and only in exceptional circumstances’ and that it ‘appl ies only when certain exceptional guarantees of trustworthiness exist and when high degrees of 25effective date the applicable language of fed r evid was amended to read a in general under the following circumstances a hearsay statement is not excluded by the rule against hearsay even if the statement is not specifically covered by a hearsay exception in rule or the statement has equivalent circumstantial guarantees of trustworthiness it is offered as evidence of a material fact it is more probative on the point for which it is offered than any other evidence that the proponent can obtain through reasonable efforts and admitting it will best serve the purposes of these rules and the interests of justice those changes are intended to be stylistic only and not to change any result in any ruling on evidence admissibility fed r evid advisory committee’s note probativeness and necessity are present’ 556_f3d_1260 11th cir quoting 501_f3d_963 8th cir and 363_f3d_237 3d cir the clark reports are inadmissible under rule of the federal rules of evidence both because they lack equivalent circumstantial guaranties of trustworthiness and because they are not more probative than any other evidence available to petitioners petitioners argue that the clark reports have equivalent circumstantial guaranties of trustworthiness because they were not prepared for purposes of litigation and because mr clark held the mai designation and was therefore bound to high standards of accuracy however petitioners’ arguments run contrary to the court’s experience reviewing appraisal reports that taxpayers have submitted with their returns we have observed that there is a cottage industry of experts who function primarily in the market for tax benefits 136_tc_326 and we have frequently concluded that appraisals submitted with taxpayers’ returns overstated the values of claimed deductions even when those reports were prepared long before the commencement of litigation see id jacobson v commissioner tcmemo_1989_606 fannon v commissioner tcmemo_1989_136 on the basis of the foregoing we reject petitioners’ contention that the clark reports have circumstantial guaranties of trustworthiness additionally we note that the clark reports are not more probative than any other evidence petitioners can produce indeed petitioners have produced reports appraising kolomoki plantation written by mr almand on cross-examination during trial respondent effectively attacked the conclusions of many of petitioners’ appraisers and we conclude that it would not be in the interests of justice to admit the clark reports without allowing respondent to have the opportunity to cross-examine mr clark accordingly we conclude that the clark reports are inadmissible hearsaydollar_figure b valuing the easements on kolomoki plantation the appraisal reports a mr almand’s appraisal report mr almand is a self-employed real_estate appraiser in valdosta georgia his work is primarily concentrated in southern georgia mr almand has more 26petitioners had also sought admission of the clark reports under the guise of a desk review conducted by mr quillian respondent filed a motion in limine to exclude mr quillian’s testimony regarding those desk reviews however at trial petitioners abandoned their attempt to have the clark reports admitted through mr quillian accordingly we have denied respondent’s motion as moot than years of experience appraising properties and he holds the mai designation from the appraisal institute his clients have included the georgia department of natural_resources the nature conservancy the georgia power company many banks and several railroads mr almand concluded that the highest_and_best_use of kolomoki plantation before the donation of the conservation easements was its current use a working farm and shooting plantation to estimate the before value of the property mr almand used the sales comparison approach he found nine sales of comparable properties and made various adjustments to each including adjustments for the value of timber and improvements after making those adjustments he found that the six sales of properties he considered most comparable to kolomoki plantation had adjusted prices ranging from dollar_figure to dollar_figure per acre of those sales four were within the range of dollar_figure to dollar_figure per acre on the basis of those numbers mr almand estimated that the before value of kolomoki plantation was dollar_figure per acre or about dollar_figure mr almand concluded that the highest_and_best_use of the property was unchanged after the donation of the conservation easements but he noted that the 27mr almand included the value of improvements which he estimated to be dollar_figure or dollar_figure per acre when he estimated the before value of kolomoki plantation property could no longer be subdivided into as many smaller tracts of land as it could have been before the donation combined with the other restrictions imposed by the conservation deeds mr almand concluded that the diminished subdivision rights decreased kolomoki plantation’s value despite its unchanged highest_and_best_use to estimate the magnitude of that effect mr almand applied the percentage diminution approach considering the impact of conservation easements on a number of properties in south georgia and north florida he concluded that the conservation_easement reduced the value of the encumbered portion of kolomoki plantation by or by approximately dollar_figure million to estimate the value of kolomoki plantation before the donation of easement mr almand adjusted the after value of the property to account for market conditions timber growth fluctuations in the price of timber and the value of timber that had been harvested during he estimated that the before value was dollar_figure per acre or about dollar_figure mr almand applied the same method to value to the easement and he concluded that the easement also diminished the value of the encumbered portion by he therefore estimated that the value of the easement was dollar_figure mr almand did not consider the mitigation bank when he appraised the property because he reported that no portion of the mitigation bank was approved by the u s army corps of engineers until b mr ryan’s appraisal report mr ryan concluded that the highest_and_best_use of the kolomoki plantation property before the donation of the conservation easements was a combination of agricultural silvicultural and recreational uses combined with low-density rural residential development he noted that there was also potential to use the property as a mitigation bank he used the sales comparison approach to estimate the before value of the property he found seven sales of comparable properties five of which were also sales considered by mr almand mr ryan adjusted the sale price of each of those properties to account for the value of timber on each property and to exclude value contributed by improvements quotas and personalty however he made no adjustment to account for appreciation because he determined that the market for shooting plantations was stable during that period he then evaluated each of the seven comparable properties determining whether those properties were superior or inferior to kolomoki plantation he determined that the before value of kolomoki plantation was more than dollar_figure per acre but less than dollar_figure per acre on that basis he estimated that the value of kolomoki plantation was dollar_figure per acre or dollar_figure unlike mr almand’s before value mr ryan’s before value does not include the value of improvements on the property like mr almand mr ryan concluded that the highest_and_best_use of the property was unchanged after the donation of the conservation_easement however he stated that the agricultural and silvicultural uses were nominally restricted and the density of the property’s residential development potential was decreased to estimate by how much those restrictions decreased kolomoki plantation’s value mr ryan used two methods the percentage diminution approach and what he termed a revised sales comparison approach in which he reconsidered whether kolomoki plantation was inferior or superior to the sales of comparable properties he already considered when he applied the latter method mr ryan concluded that the property was inferior to all but two of his comparable properties and he considered kolomoki plantation to be comparable to those properties after the easement that method led him to conclude that the after value of the property was dollar_figure per acre to apply the percentage diminution approach mr ryan considered the same three sales that he considered with respect to the muscogee county properties described above mr ryan concluded that the conservation_easement on kolomoki plantation diminished the encumbered portion of the property by more than the year mining lease however he concluded that the diminution in value was less than the or diminution observed on his other two comparable sales he compared the terms of the easement to the easements on both of those properties and concluded that the easement on kolomoki plantation was less restrictive than either of them he noted that the easement on the property with a diminution forbade all subdivision of the big_number acre tract that it permitted the construction of only two residences and one barn that it permitted no new road construction and that it had more restrictions on the agricultural and silvicultural uses of the property than did the easement with respect to kolomoki mr ryan concluded that the easement diminished the value of the encumbered portion of kolomoki plantation by to approximately dollar_figure per acre mr ryan subsequently reconciled his estimate of the after value using the percentage diminution method and his revised sales comparison approach he concluded that the after value of kolomoki plantation was dollar_figure or approximately dollar_figure per acre he therefore concluded that the value of the conservation_easement was dollar_figure instead of merely adjusting his after value to arrive at a before value with respect to the kolomoki easement mr ryan again used the comparable sales_method to analyze the property’s before value he used the same seven sales that he used to estimate the before value and he also added another sale from mr ryan concluded that the mitigation bank increased the property’s value more than the conservation_easement decreased it he considered the value of kolomoki plantation before the donation of the easement to be between dollar_figure per acre and dollar_figure per acre concluding that it was worth approximately dollar_figure per acre or about dollar_figure to estimate the after value mr ryan used the same two methods described above with respect to the easement using his revised sales comparison approach he estimated that the after value of kolomoki plantation was dollar_figure per acre using the percentage diminution approach he again estimated that the conservation_easement diminished the value of the encumbered portion of the property by on the basis of that percentage diminution he calculated that the after value of kolomoki plantation was approximately dollar_figure per acre mr ryan reconciled his two approaches by choosing a number in the middle estimating that the after value was dollar_figure or approximately dollar_figure per acre he therefore concluded that the value of the easement on kolomoki plantation was dollar_figure c summary in summary the appraisers estimated the following before and after values for kolomoki plantation almand ryan almand ryan before after easement value dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number petitioners’ attempt to impeach mr ryan during cross-examination petitioners attempted to impeach mr ryan using several appraisal reports he had written for other clients petitioners focused most of their attention on an appraisal he completed for longleaf l l c longleaf in which he concluded that an easement on that property diminished its value by approximately that appraisal was used by both mr almand and mr ryan as a component of their percentage diminution analyses described above petitioners contend that mr ryan intentionally underestimated the value of the easement on longleaf’s property which skewed the appraisals in the instant case the basis of petitioners’ contention is their assertion that mr ryan had a conflict of interest when he appraised longleaf’s property petitioners point out that mr ryan has frequently appraised properties for the nature conservancy and that longleaf purchased its property from the nature conservancy providing mr ryan with an incentive to underestimate the impact of the easement so that longleaf would overpay the nature conservancy for the property petitioners’ contention is entirely conjectural and has no basis in fact the history of the property purchased by longleaf is a little unclear originally the land was part of a large tract owned by st joe timberland co which sold a portion of that tract to the nature conservancy or the state of georgia during date the nature conservancy subsequently placed a conservation_easement on most or all of the property it purchased and transferred most or all of that property to the state of georgia alternatively all of the property may have been sold originally to the state of georgia and the nature conservancy may have subsequently purchased some of that property from the state eventually a big_number acre portion of the property originally owned by st joe timberland co came to be purchased by longleaf according to mr ryan’s appraisal report of longleaf’s property at the time of the appraisal during date mr ryan understood that longleaf would be purchasing the property from the state of georgia and donating a conservation_easement on the property to the nature conservancy although the record is unclear it appears that longleaf actually purchased the property from the nature conservancy it is unclear whether longleaf immediately donated a conservation_easement on the property or whether it took the property subject_to an existing easement before longleaf engaged mr ryan longleaf and either the nature conservancy or the state of georgia had apparently agreed that longleaf would purchase the unencumbered property for dollar_figure per acre a price that both mr ryan and mr almand agreed was slightly lower than the market price of similar properties in the area in his appraisal report mr ryan estimated that the before value of the big_number acre tract was dollar_figure and he estimated that the conservation_easement diminished that value by about it appears that longleaf eventually consummated the sale at a price of dollar_figure petitioners pointed to no evidence that shows that mr ryan had a conflict of interest when he valued longleaf’s property or that his appraisal with respect to that tract was untoward firstly at the time he completed his appraisal it is unclear whether mr ryan even knew that longleaf would eventually purchase the property from the nature conservancy secondly mr ryan disclosed to longleaf that the nature conservancy was one of his clients he testified that he has frequently been hired by both the buyer and seller on the same transaction because he has a strong reputation in the appraisal community indeed the strength of his experience and reputation are evident in his list of clients and he has even been hired by the georgia land trust the same organization as colt the organization to which petitioners donated their easement on kolomoki plantation thirdly and finally as explained below the appraisal report supports mr ryan’s estimate of the after value of the property petitioners contend that two appraisal reports completed by mr ryan during on nearby properties show that he undervalued the conservation_easement on longleaf’s property in contrast to his estimate of the diminution on longleaf’s purchase mr ryan estimated that conservation easements on two other properties he appraised during diminished the values of those properties by and however contrary to petitioners’ contentions an examination of those appraisal reports shows that mr ryan arrived at different values for those conservation easements because of differences in the retained rights especially the retained timber rights mr ryan concluded that the conservation easements on all three properties reduced each to a lower-end silvicultural tract however the values of timber that could be harvested on those three properties were very different the conservation_easement on the property that experienced diminution required that the property achieve and maintain an average stocking of million board feet and even when the property had at least million board feet of timber the only harvesting permitted was an amount equal to the annual growth rate of the timber at the time the property was appraised forestry experts opined that it would take years for the timber on the property to reach million board feet mr ryan wrote that from an economic standpoint the value of the property was almost equivalent to a clearcut timber tract which must go through an extended holding_period before timber stands reach maturity and ultimate merchantability similarly the conservation_easement on the property that experienced diminution required the owner to maintain a minimum amount of timber on the land and restricted the amount of annual harvesting mr ryan estimated that that restriction encumbered of the merchantable timber on the property in contrast the conservation_easement on longleaf’s purchase restricted only the amount of timber that could be harvested in the wetlands approximately of the property the conservation_easement did not restrict the amount of timber that could be harvested from the remainder of the property requiring only that the property owner develop a management plan accordingly mr ryan estimated that the restrictions on silviculture with respect to longleaf’s property diminished the timber value by only other than the differences related to the timber values mr ryan’s appraisals with respect to the effect of the easements on each of those three properties were identical consequently petitioners’ argument that mr ryan’s disparate appraisal values reflect a desire to cheat longleaf lacks merit petitioners also contend that mr ryan omitted what they refer to as the government purchases section from his appraisal reports for longleaf and in the instant case petitioners contend that the government purchases section supports their appraisal values because it states that conservation easements exhibit diminution values in a fairly consistent range between and percent however petitioners misquote mr ryan and mischaracterize his reports in mr ryan’s two other appraisal reports from after reaching a conclusion about the value of the conservation_easement he appended a section titled general analysis of government acquired conservation easements in which he wrote as a follow-up to the previous analysis an additional set of data has been considered this data consists of purchases of conservation easements by government entities generally this is not viewed as a reliable set of data for direct comparison due to the wide variations between the initial land values variations in the characteristics of the tracts and variations in the extent of the easements because of these variations considerable differences existed in the resultant residual prices and the prices per acre which were paid for the actual easements furthermore considerable differences existed in the percentage of fee simple value that were paid however the sales were considered appropriate for viewing from the standpoint of an overall check of reasonableness of the estimate of value utilized for the subject the transactions cited for this section of the report represent conservation easements that were purchased by various government agencies in the state of florida over the past few years these properties ranged in size from to big_number acres and indicated residual values that ranged from dollar_figure to dollar_figure per acre the prices paid for the easement acquisitions ranged from to of the total fee simple value ie before value in initially analyzing these sales the extremes representing the broad range were studied these extremes were reflected by two sales the highest percentage paid was for the tract which also had the lowest residual land value it consisted of a development tract that was left with essentially no rights except for passive enjoyment the lowest percentage paid was for the tract which had the highest residual_value it consisted of a large timber tract which included significant volumes of merchantable timber in both the before and after values even after analyzing the extreme sale examples the balance of the sale data in unique regard exhibits a broad spectrum in terms of residual unit value actual dollar unit price paid for the conservation_easement acquisition and that of resulting percentage of fee simple value paid for conservation_easement rights analyzing this sale data from a statistical perspective does however indicate a traditional bell curve situation in other words outside of the extreme examples there tends to be a more general grouping of the sale data in terms of residual property value on a per acre basis and percent of fee simple value actually paid for the easement this specific set of sale data in my opinion provides an ample source for a check of reasonableness in the ultimate estimation of value of the subject in a proposed after situation when analyzed in terms of percentage of the fee simple value estimate paid for the conservation_easement the vast majority of examples studied of exhibit a relatively consistent range of from to approximately of fee simple value ie before value read in context that section does nothing to undermine mr ryan’s appraisals of longleaf’s property or kolomoki plantation indeed mr ryan noted in that section that the data show a broad spectrum of values and that fully one-third of the government acquisitions he examined fall outside of the to range he explained that the percentage diminution depends heavily upon the residual rights retained by the property owners in his report in the instant case and in his report for longleaf he carefully examined the retained rights and explained how those rights influenced his estimate of the after value moreover even in the appraisal reports in which he included that section it actually played no part in his estimate of the after value accordingly we reject petitioners’ contention that mr ryan’s omission of that section from his appraisal reports for longleaf or in the instant case showed any biasdollar_figure we found mr ryan to be well qualified and we considered him to be a credible witness 28we also reject petitioners’ suggestion that conservation easements diminish the value of the underlying property in a fairly consistent range between and percent that contention is inconsistent with the evidence in the record including the appraisal of petitioners’ own expert who estimated that the conservation_easement on the encumbered portion of kolomoki plantation diminished its value by only petitioners’ contention is also at odds with our prior opinions in which we have emphasized that conservation easements do not have a uniform effect on the values of underlying properties and that those easements must be valued after considering facts such as the terms of the easement and the market conditions see eg friedberg v commissioner tcmemo_2011_238 scheidelman v commissioner tcmemo_2010_151 nicoladis v commissioner tcmemo_1988_163 as mr almand aptly explained in his report the magnitude of the effect of the surrendered rights depends on how much control is given up and whether or not they result in a change in the highest_and_best_use of the property analysis and conclusion a estimating market appreciation mr almand estimated that comparable properties in the neighborhood of kolomoki plantation were appreciating pincite annually during the relevant period whereas mr ryan estimated that such properties were not appreciating at all while we are convinced that properties were appreciating for the reasons explained below we think mr almand overestimated the rate of appreciation mr almand’s estimate of the market appreciation was based upon a paired sale of a similarly sized tract near kolomoki plantation four paired sales of similarly sized plantations near thomasville georgia and upon a study of sales of smaller acreage agricultural tracts near kolomoki plantation there are a number of problems with mr almand’s analysis firstly when he estimated the appreciation of properties that were bought in one year and sold several years later the paired sales he accounted for improvements to the properties by simply adding the costs of those improvements to the basis of those properties that method for calculating market appreciation is unsound according to mr almand’s own report he later stated with respect to kolomoki plantation that improvements such as cleaning up the property and improving wildlife habitat generally enhance the value of the property more than they cost those are the same types of improvements made on the only other nearby plantation property and similar improvements may have been made on the thomasville plantations though mr almand did not provide any information about improvements the owners may have made according to his own reasoning mr almand’s estimate of appreciation on those properties is excessive secondly the four paired sales of other plantation properties were from the thomasville georgia area which mr almand acknowledged was a different market he nonetheless defended his use of those properties by noting that the thomasville market attract ed a similar type of buyer however whether the thomasville market attracted a similar type of buyer is irrelevant to whether market appreciation near thomasville is a good barometer of appreciation near kolomoki plantation mr almand provided no other explanation for why he considered appreciation of properties near thomasville to be similar to appreciation near kolomoki plantation thirdly the thomasville paired sales and the study of appreciation on smaller properties do not apply to the same period as most of mr almand’s comparable sales the thomasville paired sales were purchased and held for the following years before being sold and in contrast mr almand’s comparable sales are from and mr almand needed to adjust those sales to and but his thomasville paired sales reflect appreciation that went beyond and except in one case started only in or similarly the study mr almand found that measured appreciation on smaller agricultural tracts examined the period from to although as noted there is scant information about appreciation in the market for plantation properties near kolomoki evidence about other markets shows that prices increased more rapidly during the mid-2000s than in the early part of the decade fourthly smaller agricultural tracts are a different market from large shooting plantations and mr almand did not explain why such a study provided an accurate measure of appreciation on shooting plantations mr ryan specifically noted that the rate of appreciation on shooting plantations was different from the rate on other rural properties during the relevant period fifthly mr almand failed to make any adjustment for fluctuations in the price of timber a timber report included with mr almand’s appraisal report indicates that timber appreciated at an annual rate of about from through depending upon how much timber contributed to the value of the plantation properties omitting to adjust for such fluctuations could overstate appreciation on the land itself mr almand adjusted for fluctuations in timber prices when he appraised kolomoki plantation he should have done the same when he estimated the appreciation rate on the basis of sales of other properties on the basis of the foregoing we conclude that mr almand overestimated the rate of appreciation for plantation properties near kolomoki plantation during the relevant time period however we believe that his evidence shows at least some modest appreciation accordingly we will adjust sale prices to reflect annual appreciation b the before value of the easement mr almand and mr ryan used five of the same comparable sales those five comparable sales include the four comparable sales of properties that mr almand considered most similar to the subject property because the parties agree on the comparability of those five sales and because we agree that those properties are the most similar to kolomoki plantation we will use them as the basis for our calculation of the before value of kolomoki plantation mr almand and mr ryan estimated the value of the bare land on those properties by subtracting the contributing value of various components of those properties as follows size unadjusted personalty improve- bare land id1 appraiser date acres dollar_figure acre quotas ments timber dollar_figure acre a almand big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ryan big_number big_number b almand big_number big_number big_number ryan big_number big_number c almand big_number big_number big_number ryan big_number d almand big_number big_number big_number ryan big_number big_number e almand big_number big_number ryan big_number 1the id field contains letters which we have assigned to each of the comparable sales for convenience 2for comparable sale a mr ryan lumped together the contributions from personalty allotments and improvements 3mr ryan did not separate contributions from personalty and improvements but we have separated them and adjusted his figures to match the categories in the table for properties c and d both appraisers arrived at nearly identical conclusions about the bare land value of the properties for property d we will use mr almand’s figure for the value of improvements and the total price per acre for the land because mr almand’s calculations use more precise information about the values of personalty and improvements for the remaining three properties more analysis is required for property a neither of the appraisers was able to ascertain exact figures for the values attributable to improvements or timber mr ryan estimated that the timber was valued at dollar_figure million and improvements personalty and allotments at dollar_figure million although mr almand was able to acquire more exact information about the peanut allotment which he reported to be dollar_figure he was able to provide only rough estimates of the value of timber and personalty which he estimated to be worth dollar_figure million and dollar_figure million respectively he provided no estimate for the value of other improvements and his numbers fail to account for dollar_figure milliondollar_figure because of that discrepancy we will use dollar_figure million as the value of improvements personalty and allotments and dollar_figure million as the value of timberdollar_figure we therefore estimate that the value of the bare land is dollar_figure which is dollar_figure more than mr ryan’s estimate and dollar_figure less than mr almand’s the price per acre of bare land for property a is therefore dollar_figure for property b mr almand and mr ryan agreed that the price paid for the property was dollar_figure they agreed that the sale included allotments valued at approximately dollar_figure and they agreed that the improvements contributed 29mr ryan and mr almand agree that the property sold for dollar_figure mr almand estimated that the bare land value was dollar_figure that the value of timber was dollar_figure million that the value of personalty was dollar_figure million and that the value of the peanut allotment was dollar_figure the sum of those values is dollar_figure which is dollar_figure million shy of the sale price 30those numbers represent a dollar_figure to dollar_figure increase to mr almand’s estimates of the value of timber and the value of improvements personalty and allotments in the end those numbers bring mr almand’s estimate of improvements personalty and allotments in line with mr ryan’s and approximately split the difference between their estimates of the timber value the record provides no reason to favor one appraiser’s estimates over the other’s they both verified the transaction with the same parties approximately dollar_figure per acre to the sale price however they disagreed about the value attributable to timber mr almand stated that the timber was worth dollar_figure or dollar_figure per acre and mr ryan stated that it was worth dollar_figure or dollar_figure per acre mr almand relied on the selling broker and the appraiser for his data but mr ryan relied on a knowledgeable third party because we consider mr almand’s source more reliable we will use mr almand’s numbers for property b for property e the appraisers disagreed about the values of timber personalty allotments and improvements associated with kolomoki plantation both of them relied on third parties for their information mr almand relied on several local appraisers and the property manager and mr ryan relied on an unidentified knowledgeable third party mr ryan reported that the timber was valued at approximately dollar_figure but mr almand reported that the value was dollar_figure which he said was based on a cruise31 at the time of the sale because mr ryan’s number is simply mr almand’s number rounded we will use mr almand’s number mr almand reported that the allotments had been sold to the government before the sale of the property and mr ryan reported that the peanut 31a timber_cruise is a method of surveying the timber in a particular area to estimate species composition volume grade etc see willamette indus inc v commissioner tcmemo_1992_407 allotment was dollar_figure or approximately dollar_figure per acre that amount explains the difference between the appraisers’ estimates of the value attributable to personalty and quotas we will accept that the peanut allotment was not part of the sale and therefore will use mr almand’s value for the contribution of personalty dollar_figure per acre mr ryan and mr almand provided very different numbers for the value of improvements on the property they provided similar descriptions of the improvements on the property but mr ryan stated that the property included six tenant houses whereas mr almand said it had only one we will assume that the property manager to whom mr almand spoke was familiar enough with the history of the property that he knew how many tenant houses were on the property in when the sale took place accordingly we will use mr almand’s figure for the value of improvements on the basis of the foregoing we will use the following sales of comparable properties to estimate the before value of kolomoki plantation size unadjusted personalty improve- bare land id1 date acres dollar_figure acre quotas ments timber dollar_figure acre a big_number dollar_figure big_number b big_number big_number c big_number d big_number big_number big_number e big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number 1the id field contains letters which we have assigned to each of the comparable sales for convenience for the reasons explained above we will adjust those prices to date prices using an annual appreciation rate of on the basis of a study completed by a forester mr almand estimated that the value of timber on kolomoki plantation during date was dollar_figure or approximately dollar_figure per acre unfortunately the forester who provided that estimate did not actually conduct a cruise of the property during but rather provided a retrospective estimate based upon an earlier cruise growth rates and some information about acreage that had been depleted and other acreage that had been planted mr ryan did not provide a numerical estimate of the value of the timber on kolomoki plantation instead characterizing it as typical for properties in the area although mr almand’s estimate of the timber is imperfect it is the best evidence available and we have no reason to doubt that it provides an acceptable estimate of the timber’s value during date accordingly we will use dollar_figure per acre to adjust the bare land prices to reflect the value of timber on kolomoki plantation mr almand calculated that the total value for all improvements on kolomoki plantation during date was dollar_figure or dollar_figure per acre he used that estimate to adjust the prices of his comparable sale properties in contrast mr ryan excluded the value of improvements from his estimate of the before value because he stated that the improvements were not affected by the conservation_easement in the table below we provide the price per acre for each of the sales of comparable properties adjusted for improvements and timber and adjusted only for timber bare land land adjustment improve- adjustment id1 date dollar_figure acre apprec timber less improv ments with improv a dollar_figure dollar_figure dollar_figure b big_number c big_number d big_number e big_number dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number 1the id field contains letters which we have assigned to each of the comparable sales for convenience 2as explained above the values in this column reflect adjustment for annual appreciation of the average of those five comparable sales excluding improvements is dollar_figure or excluding property d which both appraisers agreed was inferior to kolomoki plantation the average is dollar_figure on the basis of those numbers we conclude that the before value of kolomoki plantation was dollar_figure per acre excluding improvements or dollar_figure per acre including improvements accordingly the total before value excluding improvements was dollar_figure c the after value of the easement mr almand and mr ryan reached similar conclusions about the conservation easement’s effect on kolomoki plantation mr almand estimated that it diminished the value of the encumbered portion of the property by mr ryan estimated both appraisers employed the percentage diminution approach and mr almand relied entirely upon that method mr almand considered the impact of conservation easements on seven different sales in southern georgia or northern florida he considered the effect of the conservation easements on each of those properties reporting that they diminished the values of the underlying properties by to contrary to petitioners’ contention that the transaction between longleaf and the nature conservancy was the only transaction that supported a diminution in value of five out of seven of the conservation easements considered by mr almand had at least some evidence indicating that the conservation_easement diminished the value of the underlying property by less than mr almand compared many of the encumbered properties to more than one sale of a similar unencumbered property in order to estimate the diminution in value mr almand’s method was more thorough than mr ryan’s insofar as mr ryan only considered the effect of a conservation_easement on two properties when he applied the percentage diminution approach we found mr almand’s analysis to be sound and his reasoning persuasive accordingly we accept mr almand’s conclusion that the conservation_easement diminished the value of the encumbered portion of kolomoki plantation by dollar_figure however when mr almand applied that percentage diminution to arrive at an after value he made an error because he also applied it to the value of improvements on kolomoki plantation which were unaffected by the conservation_easement he acknowledged that error during his testimony at trial we will apply the diminution only to the value of the property excluding improvements reducing the before value of dollar_figure per acre by yields a value of dollar_figure per acre that value applies to big_number acres while the value of the remainder is unchanged accordingly we conclude that the value of kolomoki plantation after the contribution of the easement was approximately dollar_figure the value of the easement was therefore approximately dollar_figure d the before value of the easement mr almand and mr ryan disagreed about whether the mitigation bank was in place during because he believed that it was mr ryan increased his 32as further confirmation of the reasonableness of the value reached by applying a diminution that value is consistent with the value mr ryan reached when he applied his revised sales comparison approach before value to reflect his estimate of the mitigation bank’s contribution to the property’s value we need not decide whether the mitigation bank was in place because whatever effect its value might have on kolomoki plantation would increase both the before and after value and therefore would have little effect on the value of the conservation_easement in dispute in the interests of simplicity therefore we will assume that the mitigation bank was not in place during and we will value kolomoki plantation without considering it mr almand estimated the before value by adjusting the after value to reflect market appreciation timber harvesting and growth and fluctuations in the price of timber however he made several minor errors when he did so firstly instead of adjusting only the price per acre of bare land to reflect market appreciation he actually adjusted the price per acre for the entire property including timber that calculation overstated the appreciation he then separately adjusted the value of timber to reflect market fluctuations in the price of timber however when he made that adjustment he neglected to consider that the conservation_easement had already decreased the value of the timber on the encumbered portion of the property because it placed some restrictions on the timber that could be harvested ie timber could be harvested only according to the management plan and no timber harvesting could be detrimental to the scenic value of the property or to the wildlife habitat although the value of timber on the property decreased as a result of harvesting and falling timber prices approximately one-third of that timber was on land encumbered by the conservation_easement and its value had already been somewhat diminished mr almand’s calculation therefore slightly overstated the loss in value from falling timber prices to accurately determine the before value we will adjust the before value of only the bare land to reflect market appreciation and we will then add to that value mr almand’s estimate of the timber contribution dollar_figure per acre dollar_figure per acre less than the value finally we will apply the diminution value to big_number acres reflecting the effect of the conservation_easement conducting those calculations results in a before value of approximately dollar_figure per acre or approximately dollar_figure e the after value of the easement both mr almand and mr ryan applied the same percentage diminution to the portion encumbered by the easement as they did to the portion covered by the easement we agree with both appraisers that the diminution in value will be approximately the same for the easement to calculate that value we will again begin with the before value for just the bare land we will adjust that value to reflect market appreciation during and we will add mr almand’s estimate of the timber contribution we will then apply a diminution of to big_number acres approximately of the property which is the area covered by either the or conservation_easement accordingly we conclude that the after value is dollar_figure per acre or dollar_figure the value of the conservation_easement is therefore dollar_figure issue whether petitioners are liable for the accuracy-related_penalty sec_6662 and b and imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 defines substantial_understatement_of_income_tax as an amount exceeding the greater of of the tax required to be shown on the return or dollar_figure under sec_7491 the commissioner bears the burden of production with regard to penalties and must produce sufficient evidence indicating that it is proper to impose penalties higbee v commissioner t c pincite however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority id pincite to the extent that petitioners’ tax_liabilities following the redeterminations made by the court still exceed of the tax required to be shown on their returns respondent has met his burden of production the accuracy-related_penalty under sec_6662 is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances including the taxpayer’s experience knowledge and education sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id reliance on professional advice may constitute reasonable_cause and good_faith but only if considering all the circumstances such reliance was reasonable 89_tc_849 aff’d 904_f2d_1011 5th cir aff’d 501_us_868 sec_1_6664-4 income_tax regs reasonable_cause exists where a taxpayer relies in good_faith on the advice of a qualified_tax adviser where the following three elements are present the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioners presented evidence that throughout the process of donating the conservation easements and preparing their tax returns they relied upon mr rothschild and mr johnson their longtime attorney and accountant respectively they also engaged conservation advisors who helped them select the appraisers mr roberts and mr clark both of those appraisers were qualified and had experience appraising conservation easements from the appraisal reports they prepared it is evident that they both had access to sufficient information to value the conservation easements we conclude that petitioners had reasonable_cause and acted in good_faith with respect to their underpayment in each year accordingly we hold that petitioners are not liable for the accuracy-related_penalties in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
